Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CHEVYS HOLDINGS, INC.

 

CHEVYS, INC.

 

CHEVYS OF GREENBELT, INC.

 

CHEVYS NEW YORK, INC.

 

CHEVYS OF PARSIPPANY, INC.

 

KATMANDU CREATIONS, INC.

 

RBA KANSAS, INC.

 

RIO BRAVO ACQUISITIONS, INC.

 

J.W. CHILDS EQUITY PARTNERS, L.P.

 

REAL MEX RESTAURANTS, INC.

 

AND

 

CKR ACQUISITION CORP.

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

October 13, 2004

 

--------------------------------------------------------------------------------


 

ARTICLE I

PURCHASE AND SALE OF ASSETS

 

 

 

 

 

Section 1.1.

 

Defined Terms

 

 

 

 

 

Section 1.2.

 

Assets

 

 

 

 

 

Section 1.3.

 

Excluded Assets

 

 

 

 

 

ARTICLE II

PURCHASE PRICE OF ASSETS

 

 

 

 

 

Section 2.1.

 

Purchase Price

 

 

 

 

 

Section 2.2.

 

Assumed Liabilities; Excluded Liabilities

 

 

 

 

 

Section 2.3.

 

Allocation of Transfer Taxes; Fees

 

 

 

 

 

Section 2.4.

 

Tax Treatment; Allocation of Purchase Price

 

 

 

 

 

Section 2.5.

 

Cure Costs

 

 

 

 

 

Section 2.6.

 

Deposit

 

 

 

 

 

Section 2.7.

 

Replacement of Letters of Credit

 

 

 

 

 

ARTICLE III

CLOSING

 

 

 

 

 

Section 3.1.

 

Date, Time and Place of Closing

 

 

 

 

 

Section 3.2.

 

Deliveries by Sellers at Closing

 

 

 

 

 

Section 3.3.

 

Deliveries by Buyer at Closing

 

 

 

 

 

Section 3.4.

 

Liquor Licenses

 

 

 

 

 

Section 3.5.

 

Deemed Consents and Cures

 

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

 

 

 

 

Section 4.1.

 

Organization and Power

 

 

 

 

 

Section 4.2.

 

Authority

 

 

 

 

 

Section 4.3.

 

No Breach or Conflict

 

 

 

 

 

Section 4.4.

 

The Assets

 

 

 

 

 

Section 4.5.

 

Financial Information

 

 

 

 

 

Section 4.6.

 

Condition of Assets

 

 

 

 

 

Section 4.7.

 

Tangible Assets; Ownership of Assets

 

 

 

 

 

Section 4.8.

 

Real Property

 

 

 

 

 

Section 4.9.

 

Litigation; Compliance With Law

 

 

 

 

 

Section 4.10.

 

Taxes

 

 

 

 

 

Section 4.11.

 

Contracts

 

 

 

 

 

Section 4.12.

 

Employment Matters

 

 

 

 

 

Section 4.13.

 

Licenses and Permits

 

 

 

 

 

Section 4.14.

 

Environmental Matters

 

 

--------------------------------------------------------------------------------


 

Section 4.15.

 

Intellectual Property

 

 

 

 

 

Section 4.16.

 

Franchising

 

 

 

 

 

Section 4.17.

 

Insurance

 

 

 

 

 

Section 4.18.

 

Broker or Finder

 

 

 

 

 

Section 4.19.

 

Disclaimer of Other Representations and Warranties; Schedules

 

 

 

 

 

ARTICLE V

COVENANTS OF SELLERS

 

 

 

 

 

Section 5.1.

 

Conduct of Business Before the Closing Date

 

 

 

 

 

Section 5.2.

 

Access to Information

 

 

 

 

 

Section 5.3.

 

Further Assurances

 

 

 

 

 

Section 5.4.

 

Intellectual Property Matters

 

 

 

 

 

Section 5.5.

 

Cooperation

 

 

 

 

 

Section 5.6.

 

Assumed Contracts; Cure Amounts

 

 

 

 

 

Section 5.7.

 

Bankruptcy Court Approval and Related Matters

 

 

 

 

 

Section 5.8.

 

Restricted Accounts

 

 

 

 

 

Section 5.9.

 

No Shop Provisions

 

 

 

 

 

Section 5.10.

 

Notice to Creditors

 

 

 

 

 

Section 5.11.

 

Notice to Claimants

 

 

 

 

 

Section 5.12.

 

Franchise Agreement

 

 

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

 

 

Section 6.1.

 

Organization and Power

 

 

 

 

 

Section 6.2.

 

Execution and Delivery Permitted

 

 

 

 

 

Section 6.3. [a04-13111_1ex10d1.htm#Section6_3_]

 

Binding Effect; Consents [a04-13111_1ex10d1.htm#Section6_3_]

 

 

 

 

 

Section 6.4. [a04-13111_1ex10d1.htm#Section6_4_]

 

Capitalization [a04-13111_1ex10d1.htm#Section6_4_]

 

 

 

 

 

Section 6.5. [a04-13111_1ex10d1.htm#Section6_5_]

 

Financial Information [a04-13111_1ex10d1.htm#Section6_5_]

 

 

 

 

 

Section 6.6. [a04-13111_1ex10d1.htm#Section6_6_]

 

Legal Proceedings and Judgments [a04-13111_1ex10d1.htm#Section6_6_]

 

 

 

 

 

Section 6.7. [a04-13111_1ex10d1.htm#Section6_7_]

 

Buyer’s Financing [a04-13111_1ex10d1.htm#Section6_7_]

 

 

 

 

 

Section 6.8. [a04-13111_1ex10d1.htm#Section6_8_]

 

Assumed Contracts [a04-13111_1ex10d1.htm#Section6_8_]

 

 

 

 

 

Section 6.9. [a04-13111_1ex10d1.htm#Section6_9_]

 

Broker or Finder [a04-13111_1ex10d1.htm#Section6_9_]

 

 

 

 

 

ARTICLE VII [a04-13111_1ex10d1.htm#ArticleVii]

COVENANTS OF BUYER [a04-13111_1ex10d1.htm#ArticleVii]

 

 

 

 

 

Section 7.1. [a04-13111_1ex10d1.htm#Section7_1_]

 

Buyer Performance [a04-13111_1ex10d1.htm#Section7_1_]

 

 

 

 

 

Section 7.2. [a04-13111_1ex10d1.htm#Section7_2_]

 

Confidentiality [a04-13111_1ex10d1.htm#Section7_2_]

 

 

 

 

 

Section 7.3. [a04-13111_1ex10d1.htm#Section7_3_]

 

Sellers’ Employees [a04-13111_1ex10d1.htm#Section7_3_]

 

 

2

--------------------------------------------------------------------------------


 

Section 7.4. [a04-13111_1ex10d1.htm#Section7_4_]

 

Administration of Insurance Policies [a04-13111_1ex10d1.htm#Section7_4_]

 

 

 

 

 

Section 7.5. [a04-13111_1ex10d1.htm#Section7_5_]

 

Cooperation [a04-13111_1ex10d1.htm#Section7_5_]

 

 

 

 

 

Section 7.6. [a04-13111_1ex10d1.htm#Section7_6_]

 

Broker’s Fees [a04-13111_1ex10d1.htm#Section7_6_]

 

 

 

 

 

Section 7.7. [a04-13111_1ex10d1.htm#Section7_7_]

 

Post-Closing Access to Information [a04-13111_1ex10d1.htm#Section7_7_]

 

 

 

 

 

Section 7.8. [a04-13111_1ex10d1.htm#Section7_8_]

 

Hart-Scott-Rodino [a04-13111_1ex10d1.htm#Section7_8_]

 

 

 

 

 

Section 7.9. [a04-13111_1ex10d1.htm#Section7_9_]

 

Bankruptcy Court Approval and Related Matters
[a04-13111_1ex10d1.htm#Section7_9_]

 

 

 

 

 

Section 7.10. [a04-13111_1ex10d1.htm#Section7_10]

 

Joinder Agreement [a04-13111_1ex10d1.htm#Section7_10]

 

 

 

 

 

Section 7.11. [a04-13111_1ex10d1.htm#Section7_11]

 

Financing Efforts [a04-13111_1ex10d1.htm#Section7_11]

 

 

 

 

 

ARTICLE VIII [a04-13111_1ex10d1.htm#ArticleViii]

CONDITIONS TO CLOSING [a04-13111_1ex10d1.htm#ArticleViii]

 

 

 

 

 

Section 8.1. [a04-13111_1ex10d1.htm#Section8_1_]

 

Buyer’s Conditions to Closing [a04-13111_1ex10d1.htm#Section8_1_]

 

 

 

 

 

Section 8.2. [a04-13111_1ex10d1.htm#Section8_2_]

 

Sellers’ Conditions to Closing [a04-13111_1ex10d1.htm#Section8_2_]

 

 

 

 

 

ARTICLE IX [a04-13111_1ex10d1.htm#ArticleIx]

NO SURVIVAL [a04-13111_1ex10d1.htm#ArticleIx]

 

 

 

 

 

Section 9.1. [a04-13111_1ex10d1.htm#Section9_1_]

 

No Survival of Representations and Warranties
[a04-13111_1ex10d1.htm#Section9_1_]

 

 

 

 

 

ARTICLE X [a04-13111_1ex10d1.htm#ArticleX]

MISCELLANEOUS [a04-13111_1ex10d1.htm#ArticleX]

 

 

 

 

 

Section 10.1. [a04-13111_1ex10d1.htm#Section10_1]

 

Notices [a04-13111_1ex10d1.htm#Section10_1]

 

 

 

 

 

Section 10.2. [a04-13111_1ex10d1.htm#Section10_2_]

 

Applicable Law [a04-13111_1ex10d1.htm#Section10_2_]

 

 

 

 

 

Section 10.3. [a04-13111_1ex10d1.htm#Section10_3_]

 

Binding on Successors; Assignment [a04-13111_1ex10d1.htm#Section10_3_]

 

 

 

 

 

Section 10.4. [a04-13111_1ex10d1.htm#Section10_4_]

 

Payment of Costs [a04-13111_1ex10d1.htm#Section10_4_]

 

 

 

 

 

Section 10.5. [a04-13111_1ex10d1.htm#Section10_5_]

 

Time is of the Essence [a04-13111_1ex10d1.htm#Section10_5_]

 

 

 

 

 

Section 10.6. [a04-13111_1ex10d1.htm#Section10_6_]

 

Interpretation [a04-13111_1ex10d1.htm#Section10_6_]

 

 

 

 

 

Section 10.7. [a04-13111_1ex10d1.htm#Section10_7_]

 

Entire Agreement [a04-13111_1ex10d1.htm#Section10_7_]

 

 

 

 

 

Section 10.8. [a04-13111_1ex10d1.htm#Section10_8_]

 

Counterparts [a04-13111_1ex10d1.htm#Section10_8_]

 

 

 

 

 

Section 10.9. [a04-13111_1ex10d1.htm#Section10_9_]

 

Termination [a04-13111_1ex10d1.htm#Section10_9_]

 

 

 

 

 

Section 10.10. [a04-13111_1ex10d1.htm#Section10_10]

 

Public Announcements; Communications with Franchisees and Public
[a04-13111_1ex10d1.htm#Section10_10]

 

 

 

 

 

Section 10.11. [a04-13111_1ex10d1.htm#Section10_11]

 

Jurisdiction; Disputes; Arbitration [a04-13111_1ex10d1.htm#Section10_11]

 

 

 

 

 

Section 10.12. [a04-13111_1ex10d1.htm#Section10_12]

 

No Third Party Beneficiaries [a04-13111_1ex10d1.htm#Section10_12]

 

 

 

 

 

Section 10.13. [a04-13111_1ex10d1.htm#Section10_13]

 

Compliance with Bulk Sales Laws [a04-13111_1ex10d1.htm#Section10_13]

 

 

 

 

 

Section 10.14. [a04-13111_1ex10d1.htm#Section10_14]

 

Transition Services [a04-13111_1ex10d1.htm#Section10_14]

 

 

 

 

 

Section 10.15. [a04-13111_1ex10d1.htm#Section10_15]

 

Intercreditor Acknowledgements [a04-13111_1ex10d1.htm#Section10_15]

 

 

 

 

 

ARTICLE XI [a04-13111_1ex10d1.htm#ArticleXi]

ALTERNATIVE STRUCTURE [a04-13111_1ex10d1.htm#ArticleXi]

 

 

 

 

 

Section 11.1. [a04-13111_1ex10d1.htm#Section11_1_]

 

Stock Transaction [a04-13111_1ex10d1.htm#Section11_1_]

 

 

 

 

 

ARTICLE XII [a04-13111_1ex10d1.htm#ArticleXii]

DEFINITIONS [a04-13111_1ex10d1.htm#ArticleXii]

 

 

3

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
13th day of October, 2004, by and among Chevys Holdings, Inc., a Delaware
corporation (the “Parent”), Chevys, Inc., a California corporation (the
“Company”), Chevys of Greenbelt, Inc., a Maryland corporation (which is owned
99% by the Company and 1% by Brian Bennett) (“Sub One”), Chevys New York, Inc.,
a California corporation and wholly owned subsidiary of the Company (“Sub Two”),
Chevys of Parsippany, Inc., a New Jersey corporation and wholly owned subsidiary
of the Company (“Sub Three”), Katmandu Creations, Inc., a California corporation
and wholly owned subsidiary of the Company (“Sub Four”), RBA Kansas, Inc., a
Kansas Corporation and wholly owned subsidiary of the Company (“Sub Five”), and
Rio Bravo Acquisitions, Inc., a Delaware corporation and wholly owned subsidiary
of the Company (“Sub Six”, and, together with the Company, Sub One, Sub Two, Sub
Three, Sub Four and Sub Five, the “Sellers”), J.W. Childs Equity Partners L.P.,
a Delaware limited partnership (“J.W. Childs”), Real Mex Restaurants, Inc., a
Delaware corporation (“Real Mex”) and CKR Acquisition Corp., a Delaware
corporation (“Buyer”).

 

WHEREAS, Sellers collectively own various items of personal property and
interests in real property and contract rights (i) used in the operation or
development of those specific “Chevys Fresh Mex” restaurants, “Fuzio Universal
Pasta” restaurants and “Chevys Express Mex” restaurants, which are listed on
Schedule 1 hereto (the “Restaurants”) and (ii) used in the operation of the
“Chevys Fresh Mex” franchise system, the “Fuzio Universal Pasta” franchise
system, and the “Chevys Express Mex” franchise system;

 

WHEREAS, Sellers voluntarily commenced cases before the United States Bankruptcy
Court for the Northern District of California (the “Bankruptcy Court”) under
Chapter 11 of the title 11 of the United States Code (the “Bankruptcy Code”),
jointly administered under docket No. 03-45879, et seq., but expressly excluding
the chapter 11 case of Parent (collectively, the “Chapter 11 Cases”); and

 

WHEREAS, each of Sellers wishes to sell, transfer, convey, assign and deliver to
Buyer in accordance with Sections 363 and 365 and all other applicable
provisions of the Bankruptcy Code, all of the Assets (as hereinafter defined),
together with the Assumed Liabilities (as hereinafter defined), of Sellers as
set forth in this Agreement according to certain terms and conditions, pursuant
to a plan of reorganization in the absence of an auction process involving the
Assets or the Business (as hereinafter defined), (the “Non-Auction Plan Sale”),
or according to alternative terms and conditions as set forth in this Agreement
in the event that the Assets or the Business are subject to an auction process
(the “Auction Sale”); and

 

WHEREAS, in connection therewith, each of Sellers wishes to assume and assign to
Buyer certain executory contracts, unexpired leases and liabilities thereunder
under Sections 363 and 365 of the Bankruptcy Code; and

 

WHEREAS, subject to the Bankruptcy Court’s entry of an Approval Order (as
hereinafter defined), inter alia, incorporating the terms of this Agreement,
including the assumption and assignment of certain executory contracts and
unexpired leases and liabilities

 

4

--------------------------------------------------------------------------------


 

thereunder under Section 365 of the Bankruptcy Code, Buyer will purchase from
Sellers, and Sellers will sell to Buyer, all of the Assets together with the
Assumed Liabilities of Sellers upon the terms and the conditions set forth in
this Agreement; and

 

WHEREAS, Buyer wishes to purchase and take delivery of such Assets and Assumed
Liabilities upon such terms and subject to such conditions; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
covenants, representations, warranties and promises set forth herein, and in
order to prescribe the terms and conditions of such purchase and sale, the
parties hereto agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF ASSETS

 

Section 1.1.  Defined Terms.  All capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings set forth for such terms in
Article XII.

 

Section 1.2.  Assets.  Subject to the terms and conditions set forth in this
Agreement, including the approval of the Bankruptcy Court pursuant to the
Approval Order, Sellers hereby agree that at the Closing they shall sell,
transfer, convey, and assign to Buyer, free and clear of all Liens (except for
the Permitted Encumbrances), and Buyer shall purchase, assume and acquire from
Sellers, all of Sellers’ right, title and interest in, to and under all of the
business, properties, assets, and goodwill of whatever kind and nature, real or
personal, tangible or intangible, actual or contingent, in electronic form or
otherwise, which are owned or held by Sellers and used or usable in the Business
(other than the Excluded Assets), wherever located, including without limitation
all of Sellers’ right, title and interest in and to the following (the
“Assets”):

 

(a)           The Systems and the Concepts;

 

(b)           All of Sellers’ interest in and to the Real Property Leases and
the Subleases (other than Non-Assumed Contracts), including all of Sellers’
interest under such Real Property Leases and Subleases in the buildings,
fixtures, signs, parking facilities, trash facilities, fences, other leasehold
improvements, appurtenances and hereditaments subject to such Real Property
Leases and Subleases;

 

(c)           All Owned Real Property, including all of Sellers’ interest in the
buildings, fixtures, signs, parking facilities, trash facilities, fences, other
improvements, appurtenances and hereditaments related to the Owned Real
Property;

 

(d)           All Minor Contracts, Material Contracts, Development Agreements
and Franchise Agreements (in each case, except for Non-Assumed Contracts)
(collectively, the “Assigned Contracts”);

 

(e)           All equipment and leasehold improvements installed in the Leased
Real Property (other than equipment and leasehold improvements installed in the
Leased Real Property that is the subject of a Non-Assumed Contract), and all of
the Equipment;

 

5

--------------------------------------------------------------------------------


 

(f)            All Licenses (to the extent transferable) and all rights to use
existing Restaurant telephone numbers and rights arising under Equipment
warranties;

 

(g)           All cash and cash equivalents other than Excluded Cash;

 

(h)           All cash deposits related to the Business, including, without
limitation, those securing the Real Property Leases (other than Non-Assumed
Contracts) and the Assumed Liabilities;

 

(i)            All bond collateral, collateral for letters of credit and the
like, if any, and any other collateral posted for the operation of the Business,
including vendor deposits;

 

(j)            All Intellectual Property;

 

(k)           All Inventory;

 

(l)            All Accounts Receivable and notes receivable of the Business as
of the Closing Date, together with all unpaid accrued interest thereon and all
rights of collection with respect thereto;

 

(m)          All of the assets set forth in Schedule 1.2 hereto;

 

(n)           All Liquor Licenses (to the extent transferable);

 

(o)           All insurance policies, all prepaid insurance premiums and all
rights to the benefits, coverages and proceeds under and from such insurance
policies;

 

(p)           All goodwill associated with the Business as a going concern; and

 

(q)           All of Sellers’ books, records, files, documents and other written
or electronic materials relating to the Assets or the Business, except those
related solely to the Excluded Assets or the Excluded Liabilities.

 

Section 1.3.  Excluded Assets.  Notwithstanding anything to the contrary
contained herein, the following are excluded from sale under this Agreement (and
excluded from the definition of “Assets” hereunder) (a) all claims (including,
without limitation, any litigation or arbitration claims), rights, rights of
offset or causes of action that Sellers or their Affiliates may have against any
person or entity arising under and relating to (i) Chapter 5 of the Bankruptcy
Code, and (ii) any other Excluded Assets or the Excluded Liabilities, (b) all
claims (including, without limitation, any litigation or arbitration claims),
rights, rights of offset or causes of action that Sellers or their Affiliates
may have against the Committee and its members (acting in such capacity),
against the Prepetition Lenders and the officers, directors, shareholders,
agents, employees, representatives and professionals (acting in such capacity)
of the Committee, the Prepetition Lenders, J.W. Childs and Sellers, (c) in the
event that the Buyer elects to cause the transaction to be treated as a taxable
sale of assets for income Tax purposes (such election to be made not later than
75 days after the Closing Date), all refunds, net operating losses and claims
relating to federal, state or municipal income Taxes of Sellers for periods
prior to the Closing Date, (d) Sellers’ corporate charters, corporate minutes
and stock

 

6

--------------------------------------------------------------------------------


 

books and records, and other documents and instruments relating solely to the
organization, maintenance and existence of Sellers as corporations and, in the
event that Buyer elects to cause the transaction to be treated as a taxable sale
of assets for income tax purposes, the Taxes of Sellers (provided that Buyer may
make copies of all books and records related to Taxes and, prior to disposing of
such books and records, Sellers shall offer such books and records to Buyer),
(e) the capital stock of Sellers and each of their subsidiaries, (f) the
Excluded Cash, (g) the Non-Assumed Contracts, (h) all causes of action and
claims that may be asserted against Buyer and/or any of its Affiliates and all
rights of Sellers under this Agreement or any other agreements or instruments
otherwise delivered in connection with this Agreement, and (i) all insurance
proceeds intended to reimburse Sellers with respect to Excluded Assets or
Excluded Liabilities (all of the foregoing, collectively, the “Excluded
Assets”).

 

ARTICLE II

PURCHASE PRICE OF ASSETS

 

Section 2.1.  Purchase Price.

 

(a)           Purchase Price in the Non-Auction Plan Sale.  In the event of a
Non-Auction Plan Sale, in addition to the assumption of the Assumed Liabilities
set forth in Section 2.2(a), the aggregate consideration for the Assets shall be
an amount equal to $77.9 million in cash (as may be adjusted pursuant to Section
2.1(f)) (the “Non-Auction Cash Consideration”) and certain equity securities of
Real Mex as described in Section 2.1(b) (the “Non-Auction Stock
Consideration”).  Any plan of reorganization shall provide that the cash shall
be distributed as follows:

 

(i)                                     $43.9 million in cash to an account
designated by the Agent on behalf of the Prepetition Lenders;

 

(ii)                                  $11.0 million in cash to an account
designated by the Committee in trust for the General Unsecured Creditors; and

 

(iii)                               Subject to Section 2.1(f), $23.0 million in
cash in trust for the bankruptcy estates of Sellers to an account designated by
Sellers for the purposes of discharging Sellers’ administrative, priority and
reclamation claims relating to the Chapter 11 Cases and the resolution thereof,
to repay the DIP Facility and to pay Sellers’ fees and expenses incurred in
connection with or relating to the Chapter 11 Cases, including the confirmation
of any plan of reorganization and the emergence of Sellers from bankruptcy 
(collectively, the “Administrative and Exit Costs”).

 

(b)           Subject to Section 2.1(f), the Non-Auction Stock Consideration
shall consist of newly issued equity securities of Real Mex, representing 11.5%
of each class of Real Mex’s equity securities (the “Non-Auction Real Mex Equity
Securities”) including, but not limited to, warrants (or at Buyer’s option, in
the case of warrants exercisable for $.01 or less, the Non-Auction Real Mex
Equity Securities issuable upon exercise of such warrants) and options
(excluding unvested management options and unvested restricted stock),
calculated on a fully

 

7

--------------------------------------------------------------------------------


 

diluted basis after consummation of the transactions contemplated by this
Agreement, to be issued to J.W. Childs pursuant to the terms and conditions set
forth in the plan of reorganization.

 

(c)           Purchase Price in the Auction Sale.  In the event of the Auction
Sale in which Buyer agrees to act, and is approved by the Bankruptcy Court to
act, as the initial bidder, in addition to the assumption of the Assumed
Liabilities set forth in Section 2.2(a), the aggregate consideration for the
Assets shall be an amount equal to $76.4 million in cash (as may be adjusted
pursuant to Section 2.1(f)) (the “Auction Cash Consideration”) and certain
equity securities of Real Mex as described in Section 2.1(d) (the “Auction Stock
Consideration”).  Any plan of reorganization shall provide that the cash shall
be distributed as follows:

 

(i)                                     $43.9 million in cash to an account
designated by the Agent on behalf of the Prepetition Lenders;

 

(ii)                                  $9.5 million in cash to an account
designated by the Committee in trust for the General Unsecured Creditors; and

 

(iii)                               Subject to Section 2.1(f), $23.0 million in
cash in trust for the bankruptcy estates of Sellers to an account designated by
Sellers for the purposes of discharging the Administrative and Exit Costs.

 

(d)           Subject to Section 2.1(f), the Auction Stock Consideration shall
consist of newly issued equity securities of Real Mex, representing 10% of each
class of Real Mex’s equity securities (the “Auction Real Mex Equity Securities”)
including, but not limited to, warrants (or at Buyer’s option, in the case of
warrants exercisable for $.01 or less, the Auction Real Mex Equity Securities
issuable upon exercise of such warrants) and options (excluding unvested
management options and unvested restricted stock), calculated on a fully diluted
basis after consummation of the transactions contemplated by this Agreement, to
be issued to J.W. Childs pursuant to the terms and conditions set forth in the
plan of reorganization.  In the event that the Auction Sale transaction is
consummated pursuant to an asset sale under Section 363 of the Bankruptcy Code,
as opposed to a plan of reorganization, the Auction Stock Consideration will be
distributed to J.W. Childs pursuant to an Order of the Bankruptcy Court or a
liquidating plan of reorganization or other distribution mechanism approved by
the Bankruptcy Court.

 

(e)           The Cash Consideration shall be paid to the accounts designated
pursuant to the foregoing Sections 2.1(a)(i) to (iii) or 2.1(c)(i) to (iii), as
applicable, at Closing by wire transfer of immediately available funds.

 

(f)            (i)  In the event that the Administrative and Exit Costs, after
applying the Excluded Cash (the “Net Administrative and Exit Costs”) are less
than $23.0 million, J. W. Childs will receive the amount of such difference in
cash from Sellers.

 

(ii)                                  In the event that the Net Administrative
and Exit Costs are greater than $23.0 million (such difference, the “Excess
Administrative and Exit Costs”):

 

(A)                              the consideration paid to the General Unsecured
Creditors pursuant to Sections 2.1(a)(ii) or 2.1(c)(ii), as applicable, shall be
reduced

 

8

--------------------------------------------------------------------------------


 

by the lesser of (y) thirty-three percent (33%) of the amount of the Excess
Administrative and Exit Costs, and (z) $375,000 and such amount shall instead be
paid to Sellers to pay the Excess Administrative and Exit Costs;

 

(B)                                the consideration paid to the Pre-Petition
Lenders pursuant to Sections 2.1(a)(i) or 2.1(c)(i), as applicable, shall be
reduced by the lesser of (y) thirty-three percent (33%) of the amount of the
Excess Administrative and Exit Costs, and (z) $375,000 and such amount shall
instead be paid to Sellers to pay the Excess Administrative and Exit Costs;

 

(C)                                subject to Section 2.1(f)(ii)(A) and (B), the
Stock Consideration to be received by J. W. Childs shall be reduced, on a dollar
for dollar basis, at the rate of 1% for each $1 million of Excess Administrative
and Exit Costs;

 

(D)                               the amount payable in cash by Buyer pursuant
to Section 2.1(a)(iii) or 2.1(c)(iii) to pay the Excess Administrative and Exit
Costs, as applicable, will be increased by the amount of the Excess
Administrative and Exit Costs borne by J. W. Childs pursuant to Section
2.1(f)(ii)(C) up to a maximum of $11.5 million in a Non-Auction Plan Sale and
$10.0 million in an Auction Sale.

 

For example, if in the Non-Auction Plan Sale transaction, the Net Administrative
and Exit Costs are equal to $24,750,000, (w) the consideration payable to the
General Unsecured Creditors pursuant to Section 2.1(a)(ii) would be reduced by
$375,000 and such amount would instead be payable to Sellers, (x) the
consideration payable to the Pre-Petition Lenders pursuant to Section 2.1(a)(ii)
would be reduced by $375,000 and such amount would instead be payable to
Sellers, (y) J. W. Childs would receive 10.5% of Buyer Equity Securities as
opposed to 11.5% pursuant to Section 2.1(b), and (z) Buyer would pay $78.9
million as opposed to $77.9 million in cash to Sellers pursuant to Section
2.1(a).

 

This Section 2.1(f)(ii) shall not apply to the extent that the Excess
Administrative and Exit Costs are in excess of $12.25 million in a Non-Auction
Plan Sale and $10.75 million in an Auction Sale.

 

(iii)                               In the event that Excess Administrative and
Exit Costs are incurred after J. W. Childs has received the Stock Consideration,
J. W. Childs agrees to return the amount of Stock Consideration as calculated in
accordance with Section 2.1(f)(ii)(C) to Buyer and, upon receipt of such
returned Stock Consideration, Buyer shall pay the additional Cash Consideration
to Sellers, in each case promptly after the amount of such Excess Administrative
and Exit Costs is determined.

 

(iv)                              In the event that the Net Administrative and
Exit Costs are greater than $35.25 million in the Non-Auction Plan Sale or
$33.750 million in the

 

9

--------------------------------------------------------------------------------


 

Auction Sale (the amount by which the Net Administrative and Exit Costs exceed
such amounts, being the “Extra Exit Costs”), the consideration paid to the
General Unsecured Creditors pursuant to Sections 2.1(a)(ii) or 2.1(c)(ii), as
applicable, shall be reduced by the amount of the Extra Exit Costs up to a
maximum of $1.5 million and such amount shall instead be paid to Sellers to pay
the amount of such Extra Exit Costs.

 

(g)           In the event of any dispute relating to or arising from the
calculation of (i) the Administrative and Exit Costs and/or (ii) the Net
Administrative and Exit Costs, the matter shall be referred to the Bankruptcy
Court for a final determination.  The parties hereto agree and acknowledge that
any such dispute shall not delay or affect the Closing.

 

(h)           For the avoidance of doubt, Buyer shall have no obligation to the
Sellers under this Section 2.1, including any obligation with respect to the
funding of any plan of reorganization, other than to provide the consideration
as set forth herein.

 

Section 2.2.  Assumed Liabilities; Excluded Liabilities.

 

(a)           Effective as of the close of business on the Closing Date, Buyer
shall assume the following liabilities and obligations of Sellers existing as of
such time and arising from the operation of the Business prior to or on the
Closing Date (“Assumed Liabilities”):

 

(i)                                     All ordinary course post-petition
current liabilities for trade, employee, insurance, sales tax, gift
certificates, real and personal property taxes and accrued ordinary course
post-petition current liabilities for general business expenses of the type
normally included in the line items titled “Accruals - Auto Reverse”, “Accrued
Utilities”, “Legal Accrued Expenses”, “Accounting and Audit Accrued Expenses”,
“Relocation Accrued Expenses”, “MIT Accrued Expenses”, “Recruiting Accrued
Expenses”, “Business Tax Payable”, “Percentage Rent Payable”, “Gift Certificates
Payable”, and “Income Taxes Payable - State” on Sellers’ general ledger,
including written but unpaid checks therefor, in each case in the amount set
forth on Schedule 1.2 hereto (which Schedule 1.2 will be updated by Sellers as
of the Closing) (provided that each time the Sellers issue a check, the amount
of the check is deposited into the applicable Restricted Account), provided,
that such assumed liabilities and accruals shall not include any amounts for
legal, accounting, financial advisory or other expenses of Sellers in connection
with the Chapter 11 Cases;

 

(ii)                                  All liabilities, responsibilities and
obligations under Assigned Contracts (including any obligations to post letters
of credit in lieu of security deposits) and Sellers’ insurance policies, but
excluding any obligation to return any funds to Kemper Insurance Companies;

 

(iii)                               All Severance Obligations and other
liabilities to be assumed by Buyer pursuant to Section 7.3;

 

10

--------------------------------------------------------------------------------


 

(iv)                              All Taxes arising from and after the Closing
Date and otherwise assumed by Buyer pursuant to Section 2.3 hereof;

 

(v)                                 All liabilities, responsibilities,
obligations, costs and expenses with respect to claims arising in any way with
respect to or as a result of the operation of the Business or the ownership of
the Assets on or after the Closing Date, including, without limitation, any
claim, action, suit, litigation, arbitration or other proceeding or governmental
investigation arising out of or attributable to the operation of the Business or
the ownership of the Assets on or after the Closing Date; and

 

(vi)                              All liabilities, responsibilities and
obligations under the GECC Mortgage.

 

For the avoidance of doubt, none of the liabilities or obligations of Parent are
being assumed by Buyer or Sellers or being paid in any manner whatsoever
hereunder.

 

(b)           If any asset is by its terms or by applicable Law non-assignable
or non-transferable, Sellers shall use their commercially reasonable efforts to
obtain, or cause to be obtained, on or prior to the Closing, any approvals or
consents necessary to convey to Buyer the benefits thereof.  Buyer shall
cooperate with Sellers in such manner as may be reasonably requested in
connection therewith.  In the event any consent or approval to an assignment
contemplated hereby is not obtained on or prior to the Closing Date, such asset
will not be an “Asset” for purposes of this Agreement until such consent is
obtained, and Sellers shall continue to use commercially reasonable efforts to
obtain any such approval or consent after the Closing Date, and Sellers agree to
enter into any appropriate and economically feasible arrangement to provide that
Buyer shall receive Sellers’ interest in the benefits under any such Asset,
provided that Buyer shall undertake to pay or satisfy the corresponding
liabilities for the enjoyment of such benefit to the extent Buyer would have
been responsible therefor if such consent or approval had been obtained.  This
Section 2.2(b) does not apply to Liquor Licenses which are non-assignable or
non-transferable, which are the subject of Section 3.4.

 

(c)           If any liabilities of the type described in Section 2.2(a) above
cannot be assumed and discharged by Buyer as a result of any legal or practical
impediment (e.g., Buyer cannot assume and properly pay Sellers’ final payroll in
accordance with applicable legal requirements or Sellers’ outstanding checks),
Buyer shall promptly pay the amount of such liability to Sellers and Sellers
shall retain and satisfy such non-transferable liabilities.  Payment made by
Buyer pursuant to this Section 2.2(c) shall be made by wire transfer of
immediately available funds to an account designated in writing by Sellers.

 

(d)           Except for the Assumed Liabilities, Buyer shall not be subject to
and shall not be liable for, any liabilities or obligations of any kind or
nature, whether absolute, contingent, accrued, known or unknown, of Sellers,
including without limitation, the following (collectively, the “Excluded
Liabilities”):

 

(i)                                     Except as provided in Section 2.2(a)(i),
any liability, obligation or related expense arising out of, pursuant to or in
connection with any claim, action, suit, litigation, arbitration or other
proceeding or governmental

 

11

--------------------------------------------------------------------------------


 

investigation involving Sellers or any directors, officers, employees, agents or
representatives thereof, or any services provided on or prior to the Closing,
regardless of whether any such claim, action, suit, litigation, arbitration,
proceeding or investigation is made, brought or commenced prior to or after the
Closing;

 

(ii)                                  Any obligation or liability of Sellers for
Taxes, except to the extent set forth in Sections 2.2(a)(i) and (iv);

 

(iii)                               Any legal, accounting, financial advisor or
other expenses of Sellers in connection with the Chapter 11 Cases, including the
negotiation and consummation of the transactions contemplated hereunder;

 

(iv)                              Any obligations with respect to the Company
Letters of Credit which are replaced pursuant to Section 2.7;

 

(v)                                 Any obligation or liability of Sellers to
their respective shareholders or Affiliates, including, without limitation, any
liability or obligation to Parent or J.W. Childs;

 

(vi)                              Any obligation or liability arising from or
related to the KERP other than pursuant to the Severance Obligations;

 

(vii)                           Except for the GECC Mortgage, any pre-petition
liabilities;

 

(viii)                        Any Non-Assumed Contracts; and

 

(ix)                                Any obligation to return any funds to Kemper
Insurance Companies.

 

Section 2.3.  Allocation of Transfer Taxes; Fees.  To the extent the
transactions contemplated by this Agreement are not exempt under Section 1146(c)
of the Bankruptcy Code, Buyer, on the one hand, and Sellers, on the other hand,
shall each pay fifty (50) percent of all sales and transfer taxes and all filing
fees and documentary fees or taxes related to the recording of all deeds and
lease assignments, payable in connection with the purchase, sale or transfer of
the Assets to, and the assumption of the Assumed Liabilities by, Buyer pursuant
to this Agreement.  In addition, Buyer and Sellers shall each pay fifty (50)
percent of all filing fees in connection with any filing by the parties required
for the transactions contemplated by this Agreement under the HSR Act.  Buyer
and Sellers shall use commercially reasonable efforts to minimize the amount of
all the foregoing taxes and shall cooperate in providing each other with any
appropriate resale exemption certifications, tax clearance certificates and
other similar documentation.  The party that is required by applicable Law to
make the filings, reports, or returns and to handle any audits or controversies
with respect to any of the foregoing taxes shall do so, and the other party
shall cooperate (and make reimbursement) with respect thereto as necessary.

 

Section 2.4.  Tax Treatment; Allocation of Purchase Price.  Buyer, Parent and
Sellers acknowledge that Buyer may elect to cause the transactions described
herein to qualify as a reorganization under Section 368(a)(1)(G) of the Code,
and Parent and Sellers will

 

12

--------------------------------------------------------------------------------


 

reasonably cooperate with Buyer to effect the desired tax treatment.  If Buyer
elects not to cause the transactions to qualify as a reorganization, but instead
as a sale of assets, Buyer and Sellers agree to prepare an allocation of the
Purchase Price, applicable Assumed Liabilities and other relevant items among
the Assets in accordance with Section 1060 of the Code and the regulations
thereunder, any comparable provisions of state or local Law, as appropriate and
as set forth on Schedule 2.4 hereof (such Schedule 2.4 to be determined jointly
and in good faith by Buyer and Sellers prior to Closing); provided, however,
that if Buyer and Sellers are unable to jointly determine an allocation, the
allocation will be referred to the Bankruptcy Court for a final determination. 
Buyer and Sellers each agree to provide the other promptly with any other
information required to complete Schedule 2.4.  Such allocation shall be binding
on Buyer and Sellers for all purposes including, without limitation, the
reporting of gain or loss and determination of basis for income tax purposes,
and each of the parties hereto agrees that it or they will file a statement (on
IRS Form 8594 or other applicable form) setting forth such allocation with its
or their federal and applicable state income tax returns and shall also file
such further information or take such further actions as may be necessary to
comply with the Treasury Regulations that have been promulgated pursuant to
Section 1060 of the Code and similar applicable state Laws and regulations.  No
party shall take a position inconsistent with the allocations set forth on
Schedule 2.4 unless required to do so pursuant to a “determination,” as defined
in section 1313(a) of the Code.

 

Section 2.5.  Cure Costs.  To the extent that any Assumed Contracts are subject
to a cure (pursuant to Section 365 of the Bankruptcy Code and described in any
Order of the Bankruptcy Court relating to such cure liability), Sellers shall be
responsible for any such cure  (in the aggregate, the “Cure Costs”), and Sellers
agree to pay such Cure Costs at the Closing.

 

Section 2.6.  Deposit.

 

(a)           In the event of a Non-Auction Plan Sale, upon (i) the execution of
this Agreement, (ii) execution of an agreement among the Company, the
Prepetition Lenders, the Committee (subject to the Committee’s fiduciary duties)
and J.W. Childs to support, and use commercially reasonable efforts to pursue,
confirmation of a plan of reorganization incorporating the terms of this
Agreement applicable to the Non-Auction Plan Sale, and (iii) the filing of such
plan of reorganization and the accompanying disclosure statement consistent with
the terms of this Agreement and reasonably acceptable to Buyer, Buyer shall make
an earnest money deposit (the “First Deposit”) in the amount of Five Hundred
Thousand Dollars ($500,000) into a segregated account designated by Sellers (the
“Segregated Account”), which account and the contents thereof, including
interest earned, shall not constitute property of Sellers’ bankruptcy estates
under Section 541 of the Bankruptcy Code.  Buyer will deposit an additional five
hundred thousand dollars ($500,000) (the “Second Deposit” and together with the
First Deposit, the “Deposit”) into the Segregated Account upon entry of an order
of the Bankruptcy Court approving the disclosure statement relating to such plan
and the delivery of binding agreements to vote in favor of and otherwise to
support such plan signed by J.W. Childs, the Prepetition Lenders, and the
majority of the members of the Committee having voted in favor of the plan of
reorganization.

 

(b)           In the event of an Auction Sale pursuant to the terms hereof, if
Buyer is approved by the Bankruptcy Court as the initial bidder in connection
with such Auction Sale, or in the

 

13

--------------------------------------------------------------------------------


 

event that the approved bid procedures allow for such designation absent
specific Bankruptcy Court approval and Buyer is so designated, Buyer shall make
the First Deposit into the Segregated Account.  Buyer shall make the Second
Deposit into the Segregated Account following (i) the delivery of a binding
agreement to pursue and support confirmation of a plan of reorganization or
approval of the Sale Motion consistent with the terms hereof, as applicable,
signed by Sellers, J.W. Childs, the Prepetition Lenders, and the Committee
(subject to the Committee’s fiduciary obligations), (ii) the filing of such plan
of reorganization or Sale Motion and (iii) in the event of a sale pursuant to a
plan of reorganization, the majority of the members of the Committee having
voted in favor of such plan of reorganization.

 

(c)           In the event of either a Non-Auction Plan Sale or an Auction Sale,
the Deposit shall be applied to the Cash Consideration payable by Buyer on the
Closing Date.  If this Agreement shall be terminated by any party hereto
pursuant to either Section 10.9(a)(i), (ii), (iii), (v) or (vi) hereof, then
Sellers shall return the Deposit to Buyer.  If the Closing shall not have
occurred on or before the Drop-Dead Date, by reason of the failure of any
condition precedent under Section 8.2 hereof resulting primarily from Buyer
materially breaching any representation, warranty or covenant contained in this
Agreement or if this Agreement shall be terminated by Sellers pursuant to
Section 10.9(a)(iv), then Sellers shall retain the Deposit.  Such retained
Deposit shall be deemed to be liquidated damages, and shall be the exclusive
remedy of Sellers against Buyer and Real Mex hereunder.

 

Section 2.7.  Replacement of Letters of Credit.  Buyer acknowledges and agrees
that on or prior to the Closing that it shall replace all Company Letters of
Credit with replacement letters of credit of Buyer’s financial institutions and,
if required by the beneficiaries of such Company Letters of Credit, bonds,
indemnity agreements, cash collateral and similar items (collectively, the
“Replacement Letters of Credit”), which, in each case, shall be acceptable to
the beneficiaries of such Company Letters of Credit and be effective to cause
the release of Sellers and their financial institutions from any and all
liabilities related to such Company Letters of Credit.

 

ARTICLE III

CLOSING

 

Section 3.1.  Date, Time and Place of Closing.  The consummation of the
transactions contemplated hereby (the “Closing”) shall take place at the offices
of Kirkland & Ellis LLP in New York, New York, commencing at 9:00 a.m. local
time on the date as soon as practicable following the satisfaction or waiver of
all conditions to the obligations of the parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing itself) as Buyer and Sellers shall
mutually determine (the “Closing Date”) in order that on the Closing Date the
cash in the Restricted Accounts together with vendor deposits and bond
collateral approximates $4.7 million; provided, that if the Confirmation Order
has not been entered on or before December 21, 2004, then, subject to the terms
and conditions hereof, the Closing shall at Buyer’s request be held as early as
possible during the week of January 17, 2005.  The effective time of the
consummation of the transactions contemplated by this Agreement shall be 12:01
A.M. on the Closing Date.

 

14

--------------------------------------------------------------------------------


 

Section 3.2.  Deliveries by Sellers at Closing.  At the Closing, and as provided
by the Approval Order, Sellers shall convey, transfer, assign, and deliver all
of their right, title and interest in and to, and possession of, the Assets to
Buyer, and shall also deliver to Buyer the following:

 

(a)           A general bill of sale and assignment, in a form reasonably
satisfactory to Buyer (“Bill of Sale”), with respect to the Assets;

 

(b)           An assumption agreement, in a form reasonably satisfactory to
Buyer (the “Assumption Agreement”), executed by the appropriate Sellers,
pursuant to which Buyer shall be assigned and shall assume the Assigned
Contracts and the Assumed Liabilities from Sellers;

 

(c)           limited warranty deeds for transfer of all of the Owned Real
Property in recordable form, each in a form reasonably satisfactory to Buyer
conveying insurable fee simple title to all of the Owned Real Estate free and
clear of all Liens except Permitted Encumbrances;

 

(d)           A FIRPTA affidavit in a form reasonably satisfactory to Buyer;

 

(e)           An assignment and assumption agreement, in a form reasonably
satisfactory to Buyer, executed by Sellers, pursuant to which Buyer shall be
assigned and shall assume all of the Liquor Licenses; and

 

(f)            Wire transfer instructions regarding delivery of the Cash
Consideration.

 

Section 3.3.  Deliveries by Buyer at Closing.  Buyer or, in the case of the
deliveries pursuant to Section 3.3(b) and (c), Real Mex, shall deliver to
Sellers or J.W. Childs, as applicable, at Closing:

 

(a)           The Cash Consideration (including the Deposit which shall be
applied to the Cash Consideration as provided in Section 2.6), by wire transfer
of immediately available funds of the Cash Consideration to such account or
accounts specified pursuant to Sections 2.1(a)(i)-(iii) or 2.1(c)(i)-(iii)
above, as applicable;

 

(b)           The Real Mex Equity Securities;

 

(c)           The Stockholders Agreement;

 

(d)           A duly executed Assumption Agreement;

 

(e)           Certified copies of the Certificate of Incorporation and Bylaws of
Real Mex and Buyer, each as in effect as of the Closing Date;

 

(f)            Certified copies of duly adopted resolutions of Real Mex’s and
Buyer’s Board of Directors authorizing, approving, and consenting to the
execution and delivery of this Agreement, to the consummation of the
transactions contemplated herein, and to the performance of the agreements set
forth herein; and

 

15

--------------------------------------------------------------------------------


 

(g)           Certificates of good standing for Real Mex and Buyer dated within
a reasonably current time period prior to the Closing Date from their respective
states of incorporation.

 

Section 3.4.  Liquor Licenses.  With respect to any Liquor Licenses held by any
of Sellers, liquor assets or liquor or other alcoholic beverage inventory
conveyed hereunder, Buyer and Sellers shall comply with all applicable Laws.  As
soon as practicable (but in no event later than eighteen (18) days) after
Buyer’s receipt of an Order from the Bankruptcy Court approving Section 10.4 of
this Agreement, Buyer agrees to complete and file the liquor license transfer
applications with the applicable Governmental Entity.  The parties hereto shall
cooperate in executing and delivering any documentation necessary to effect the
liquor license transfer applications.  The parties hereto acknowledge and agree
that the Liquor Licenses for each Restaurant shall be transferred upon the
approval of the applicable Governmental Entity (but no earlier than as of the
Closing Date).  If, as of the Closing Date, Buyer has not been able to obtain a
liquor license from the applicable Governmental Entity with respect to a
Restaurant, subject to the terms and conditions of this Agreement, the Closing
shall occur with respect to such Restaurant and there shall be no adjustment to
the Purchase Price, and, to the extent permitted by applicable Law, the parties
shall enter into a mutually acceptable liquor license management agreement or
such other mutually acceptable agreement for such Restaurant such that Buyer can
legally sell alcoholic beverages at such Restaurant and participate in the
profits generated from such sales from and after the Closing Date pursuant to
such management agreement or such other arrangement (a “Replacement Liquor
License”).  Any such Replacement Liquor License shall be for an initial period
of three (3) months with one ninety (90) day extension so long as Buyer is
diligently attempting to obtain such liquor license as reasonably determined by
Sellers.  If the applicable Governmental Entity fails to approve the transfer of
any Liquor Licenses before the expiration of such period of time, then, except
as otherwise agreed to by the parties hereto in writing, the failure shall not
(i) constitute a default by Sellers of this Agreement, (ii) affect or impair the
terms or conditions of this Agreement, or (iii) provide Buyer with any rights or
remedies to rescind, cancel or modify this Agreement or the transactions
contemplated hereby.

 

Section 3.5.  Deemed Consents and Cures.  For all purposes of this Agreement
(including all representations and warranties of Sellers contained herein),
Sellers shall be deemed to have obtained all required consents, as applicable,
in respect of the assignment of any Assumed Contract and all defaults thereunder
shall be deemed to have been cured if, and to the extent that, pursuant to the
Approval Order, Sellers are authorized to assume and assign any such Assumed
Contract to Buyer pursuant to Section 365 of the Bankruptcy Code, and Sellers
have paid all Cure Costs and have otherwise taken all actions required to cure
such defaults related thereto.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

As an inducement to Buyer to enter this Agreement and to consummate the
transactions contemplated hereby, Sellers jointly and severally represent and
warrant to Buyer as follows:

 

Section 4.1.  Organization and Power.  Each Seller (i) is duly organized and
validly existing under the Laws of its respective state of incorporation; (ii)
has the requisite

 

16

--------------------------------------------------------------------------------


 

power and authority to conduct its Business as currently conducted; and (iii)
has the requisite power and authority to own, lease, operate or hold the Assets
owned, leased, operated or held by it.

 

Section 4.2.  Authority.  Each Seller has all corporate power and authority
necessary to execute this Agreement and any ancillary agreements hereto to which
it is or will be a party (the “Ancillary Agreements”) and, subject to the
approval of the Bankruptcy Court, to perform its obligations hereunder and
thereunder and consummate the transactions contemplated hereby and thereby.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Sellers have been duly authorized by all
necessary corporate actions, and the execution and performance of the Ancillary
Agreements by Sellers will be authorized by all necessary corporate actions
prior to the Closing Date.  Subject to Bankruptcy Court approval and entry of
the Approval Order, this Agreement constitutes, and upon execution of each of
the Ancillary Agreements such agreements will constitute, valid and binding
obligations of Sellers, enforceable against Sellers in accordance with their
respective terms.  Notwithstanding anything to the contrary contained herein, no
provision of this Agreement is binding upon Sellers unless and until this
Agreement is approved by the Bankruptcy Court.

 

Section 4.3.  No Breach or Conflict.  Except as set forth on Schedule 4.3,
neither the execution, delivery nor performance of this Agreement and the
Ancillary Agreements, nor the consummation of the transactions contemplated
hereby and thereby, will (a) cause any Seller to breach in any material respect
any material Law or Order that is applicable to the Business, (b) conflict with
or result in a violation of Sellers’ Certificate of Incorporation or Bylaws, (c)
subject to the Approval Order, materially conflict with or result in a material
breach of or material default under any material Assigned Contract or give rise
to the termination of or acceleration of payment under any material Assigned
Contract, or (d) result in the creation of any material Lien (other than a
Permitted Encumbrance or any Lien incurred by Buyer as a result of the
transactions contemplated hereby).

 

Section 4.4.  The Assets.

 

(a)           Attached hereto as Schedule 4.4(a) is a complete and accurate list
of the Owned Real Property;

 

(b)           Attached hereto as Schedule 4.4(b) is a complete and accurate list
of the Leased Real Property, the Real Property Leases and the Subleases;

 

(c)           Attached hereto as Schedule 4.4(c) is a complete and accurate list
of the Equipment Leases, identified by parcel of Owned Real Property or Leased
Real Property where the leased equipment is located;

 

(d)           Attached hereto as Schedule 4.4(d) is a complete and accurate list
of all other contracts, agreements, commitments or other understandings or
arrangements to which any Seller is a party that relate to the Business or by
which any of the Assets are bound or affected (other than (i) the Equipment
Leases, (ii) the Development Agreements and Franchise Agreements, (iii) the
Minor Contracts, (iv) the Real Property Leases, and (v) the contracts,

 

17

--------------------------------------------------------------------------------


 

agreements or commitments identified on Schedule 5.6 as Rejected Contracts). 
The contracts listed on Schedules 4.4(b), 4.4(c) and 4.4(d) hereto are the
“Material Contracts”.

 

Section 4.5.  Financial Information.

 

(a)           Sellers have previously furnished to Buyer copies of the audited
consolidated financial statements of Parent and its subsidiaries (including
Sellers) for the fiscal year ended December 30, 2003, (the “Seller Audited
Financial Statements”) together with the reports thereon of KPMG LLP,
independent certified public accountants.  These financial statements, including
in each case the notes thereto, have been prepared in accordance with GAAP
throughout the periods covered thereby and fairly present the consolidated
financial condition and results of operations of Parent and its subsidiaries
(including Sellers) on the bases therein stated, as of the respective dates
thereof, and for the respective periods covered thereby.

 

(b)           The unaudited pro forma statements of income for the Business of
Sellers for the fiscal years ended December 26, 2000, December 25, 2001,
December 31, 2002, December 30, 2003 and for the 52 week period ended September
7, 2004 (the “Seller Pro Forma Income Statements” and, together with the Audited
Financial Statements, the “Seller Financial Statements”) are set forth on
Schedule 4.5(b) and were prepared in accordance with the Parent’s and its
subsidiaries (including Sellers) historical practices.  These Pro Forma Income
Statements fairly present in all material respects the operating results of the
Business for the periods presented and the adjustments to the financial
statements presented therein are reasonable.

 

(c)           The books and records of Parent and Sellers relating to the
Business have been maintained in accordance with applicable Laws, are complete
and correct in all material respects, and fairly and in reasonable detail
reflect as of the dates shown thereon all items of income and expense, and all
assets, liabilities and accruals of the Parent and Sellers in accordance with
GAAP, and provide a fair and accurate basis for the preparation of Seller
Financial Statements.

 

Section 4.6.  Condition of Assets.  The Equipment, considered as a whole and not
on an item by item basis, is in working condition, commensurate with its age,
taking into account reasonable wear and tear.

 

Section 4.7.  Tangible Assets; Ownership of Assets.

 

(a)           Notwithstanding anything in this Agreement to the contrary, all
tangible Assets used in the operation of the Business, whether owned or leased,
are being transferred to Buyer “as is”, “where is” and “with all faults”.

 

(b)           Except as set forth on Schedule 4.7(b) hereto, Sellers
collectively have good title to, or valid leasehold interest in, the tangible
Assets.

 

(c)           The Assets and the Excluded Assets together constitute all of the
assets used in the conduct of the Business as conducted on the date hereof.

 

(d)           The Parent holds no assets other than the capital stock of the
Company.

 

18

--------------------------------------------------------------------------------


 

Section 4.8.  Real Property.

 

(a)           Except as set forth on Schedule 4.8(a) hereto, Sellers
collectively have good and marketable title to all of the Owned Real Property
free and clear of all restrictions, pledges, liens, mortgages, hypothecations,
collateral assignments, encumbrances or easements, other than Permitted
Encumbrances.  Sellers’ sole parcel of Owned Real Property is used as a parking
lot.

 

(b)           Subject to the Chapter 11 Cases, each Real Property Lease is in
full force and effect; and each constitutes the legal, valid, binding and
enforceable obligation of Sellers, and to Sellers’ knowledge, the lessor
thereof.  Except as set forth on Schedule 4.8(b) hereto and the Cure Costs,
Sellers are current in all material obligations under each Real Property Lease. 
Except as may otherwise be set forth in any Bankruptcy Court Order, the
consummation of the transactions contemplated by this Agreement will not (and to
Sellers’ knowledge, will not give any person a right to) terminate or modify any
rights of, or accelerate or, except as set forth on Schedule 4.8(b), increase
any obligation of Sellers under any Real Property Lease.  Except as set forth on
Schedule 4.8(b) hereto and except for the Warehouse and the Corporate Office,
each Seller (as applicable) has the right to use each of the Leased Real
Properties as a Restaurant.

 

(c)           Except as set forth on Schedule 4.8(c) hereto, no proceedings are
pending, or to Sellers’ knowledge, threatened, which would reasonably be
expected to cause any material change, redesignation, redefinition or other
modification of the zoning or use classification of, or any building or
environmental code requirement applicable to, any Real Property.

 

Section 4.9.  Litigation; Compliance With Law.  Except (a) as set forth on
Schedule 4.9, and (b) relating to the Chapter 11 Cases, there are no claims,
litigation, actions or legal proceedings by or before a Governmental Entity or,
to Sellers’ knowledge, threatened against Sellers which, if determined adversely
against Sellers, would individually or in the aggregate, (i) materially affect
any Seller’s ability to perform its obligations hereunder, (ii) materially
affect any Seller’s rights granted under the Material Contracts, or (iii) have a
Material Adverse Effect on the Business, the Assets and the Restaurants.  Except
as set forth on Schedule 4.9 hereto, each Seller has complied in all material
respects with all material Laws (other than Environmental Laws, as to which
Sellers make representations and warranties in Section 4.14).

 

Section 4.10.  Taxes.  All material ad valorem and other property Taxes relating
to the Assets have been fully paid to the extent due for all prior tax years and
there are no material delinquent property Tax Liens or assessments other than
Liens or assessments listed on Schedule 4.10 hereto that are for Taxes being
contested in good faith for which appropriate reserves have been set aside, as
reflected in Seller Financial Statements, or Sellers’ general ledger.  There are
no other Liens on any of the assets that arose in connection with any failure
(or alleged failure) to pay any Tax.  Except as set forth on Schedule 4.10
hereto, each Seller has filed (or shall file when due if not yet due) all
material federal, state, local and other Tax returns and reports of whatever
kind pertaining to the Business and required to be filed by Sellers for all
periods up to and including the Closing Date, and all such returns are (or shall
be when filed) correct and complete in all material respects.  Except as set
forth on Schedule 4.10 hereto, Sellers have paid (or shall pay) all material
Taxes, which are due and payable prior to the Closing Date (other than Taxes
being contested in good faith for which appropriate reserves have been set
aside, as reflected on Sellers’ Financial Statements, or Sellers’ general ledger
in the amount set forth on Schedule 1.2 hereto (which Schedule 1.2 will be
updated by Sellers as

 

19

--------------------------------------------------------------------------------


 

of the Closing), or for which assessments relating to any period prior to the
Closing Date have been received.  Except as set forth on Schedule 4.10 hereto,
to Sellers’ knowledge, there are no audits currently pending with respect to any
federal or state Tax returns of any Seller and no Seller has received written
notice of any claims by any governmental entity or taxing authority with respect
to the non-payment or underpayment of Taxes or non-filing or incorrect filing of
tax returns or reports.  No Seller has entered into any agreements regarding
Taxes with any Governmental Entity that have continuing effect, or is subject to
any ruling or other “determination” (as defined in section 1313(a) of the Code)
that has continuing effect.

 

Section 4.11.  Contracts.  Except as set forth in Schedule 4.11, (i) each
Material Contract is valid, binding upon Sellers and in full force and effect,
and (ii) except for any breach or default in connection with or as a result of
the Chapter 11 Cases, to Sellers’ knowledge, no party to any Material Contract
is in material breach thereof or material default thereunder.  As of the date
hereof, no Sellers have received any written notice of the intention of any
party to terminate any Material Contract.  There are no material oral contracts
relating to the Assets or the Business to which any Seller is a party and as to
which Buyer would be obligated after the Closing.

 

Section 4.12.  Employment Matters.

 

(a)           No employees of Sellers are on strike, nor to Sellers’ knowledge,
are such employees threatening to strike.  Sellers have no knowledge that any
labor union has recently attempted, or is presently attempting, to organize
Sellers’ employees into a collective bargaining unit, and no group of Sellers’
employees is presently organized into a collective bargaining unit. Sellers are
not a party to any collective bargaining agreement or a member of any
multi-employer bargaining group.  Sellers are not engaged in any arbitration
pursuant to a labor agreement or in any Proceeding of any type before the
National Labor Relations Board (the “NLRB”).  To Sellers knowledge, there is no
threat of such arbitration or proceeding before the NLRB and, to Sellers’
knowledge, no award or decision adverse to Sellers has been issued by an
arbitrator or the NLRB.  Sellers are not a member of any pension, insurance or
other employee benefit plan that is subject to regulation under the Taft-Hartley
Act.

 

(b)           Except as set forth on Schedule 4.12(b) hereto, Sellers have
operated all Restaurants and the Business in material compliance with all
material local, state and federal Laws and regulations related to employment
matters including, but not limited to, payment of wages and benefits, employee
discrimination and the Americans with Disabilities Act.

 

(c)           Schedule 4.12(c) contains a list of all employee benefit plans (as
such term is defined in Section 3(3) of ERISA), and any other compensation or
benefit plan, arrangement, program or practice of Sellers providing benefits or
compensation to current or former employees, consultants, independent
contractors or contingent or leased workers (collectively, “Employee Benefit
Arrangements”).  Sellers have established and operated all Employee Benefit
Arrangements in compliance in all material respects with all material applicable
Laws and the terms of each Employee Benefit Arrangement.  Sellers do not
maintain and, in any period with respect to which any relevant statute of
limitations remains open, have not maintained, or incurred any liability,
including without limitation, any contingent liability, with respect to, an
Employee Benefit Arrangement that is subject to Title IV of ERISA or Section 412
of the Code,

 

20

--------------------------------------------------------------------------------


 

including a “multiemployer pension plan” as defined in Section 3(37) of ERISA,
or that provides medical or health benefits beyond the date of any current or
former employee’s, consultant’s, independent contractor’s or contingent or
leased worker’s termination of service, except as required by the continuation
coverage provisions of Section 4980B of the Code or Sections 601 et. seq. of
ERISA..

 

Section 4.13.  Licenses and Permits.

 

(a)           Set forth on Schedule 4.13(a) hereto is a complete and accurate
list of each business license, health permit and occupancy permit held by each
Seller and related to the Business (the “Licenses”), which are the material
governmental permits and licenses (other than the Liquor Licenses) necessary to
operate the Restaurants.  Except as set forth on Schedule 4.13(a) hereto, all
such Licenses are current and in full force and effect and Sellers are in
material compliance with all requirements and limitations set forth in such
Licenses.

 

(b)           Schedule 4.13(b) contains a list of each Restaurant owned by
Sellers showing the state, county, city, or other jurisdiction in which such
Restaurant is located and a list of all liquor licenses held by Sellers in
connection with the operation of each such Restaurant (the “Liquor Licenses”). 
To the extent required by applicable Law or regulation, each Restaurant
possesses a Liquor License.  Each of the Liquor Licenses is in full force and
effect and adequate for the current conduct of operations at the Restaurant for
which it is issued, and, subject to the matters disclosed in the following
sentence, has been validly issued.  Except as set forth in Schedule 4.13(b),
none of the Restaurants has received any written notice of any pending or
threatened modification, suspension or cancellation of a Liquor License, or any
proceeding relating thereto.  Except as disclosed in Schedule 4.13(b), there are
no (i) pending disciplinary actions or (ii) past disciplinary actions that could
have any material adverse impact on current operations or the nature or level of
discipline imposed on account of future violations of the Laws related to sales
and service of alcoholic beverages.

 

Section 4.14.  Environmental Matters.  Except as set forth on Schedule 4.14(a)
hereto, to Sellers’ knowledge Sellers have not disposed of, released or caused
the release of any Hazardous Materials under or at the Real Property, which
disposal or release would constitute a violation of, or require notification to
any governmental agency pursuant to, any Environmental Law, except for such as
would not have a Material Adverse Effect on the business operated at the Real
Property.  Except as set forth on Schedule 4.14(a) hereto, to Sellers’
knowledge, there are no underground storage tanks for Hazardous Materials
located on the Real Property.  Except as set forth on Schedule 4.14(b) hereto,
to Sellers’ knowledge, each Seller has at all times operated the Real Property
in material compliance with Environmental Laws.  To Sellers’ knowledge, none of
Sellers has received any written communication from any third party that alleges
that any Seller is not in compliance with any applicable Environmental Law.  To
Sellers’ knowledge, except as set forth on Schedule 4.14(c) hereto, Sellers have
not prepared or caused the preparation of any environmental reports, audits,
investigations or assessments of the Real Property (collectively, “Environmental
Reports”).

 

21

--------------------------------------------------------------------------------


 

Section 4.15.  Intellectual Property.

 

(a)           Schedule 4.15(a) hereto sets forth a list of all (i) patented or
registered Intellectual Property, (ii) pending patent applications and
applications for registration of other Intellectual Property; (iii) material
unregistered trademarks, service marks, trade dress or other indicators of
origin used in the Business; and (iv) all material unregistered copyrights used
in the Business in each case whether owned by any Seller or licensed for use in
connection with the Concepts or the Business, and setting forth as to each, as
applicable, the owner of such item, the date of application, registration or
issuance of such item, and the jurisdiction in which such item is registered or
issued or the subject of an application for registration or issuance.

 

(b)           Except as set forth on Schedule 4.15(b) hereto, Sellers
collectively own, or have the right to use pursuant to license, sublicense,
agreement, or permission, all material Intellectual Property necessary for the
operation of the assets and the Business as currently conducted.  Sellers have
taken all commercially reasonable action to protect, defend and enforce each
item of material Intellectual Property that they own or use.

 

(c)           Except as set forth on Schedule 4.15(c) hereto, to Sellers’
knowledge, the Intellectual Property has not infringed, and does not infringe,
upon any intellectual property rights of third parties, and no Seller has in the
last three (3) years received any written charge, complaint, claim, or notice
alleging any such infringement.  Except as set forth on Schedule 4.15(c) hereto,
to Sellers’ knowledge, no third party has infringed upon any material
Intellectual Property of Sellers.

 

(d)           Except as set forth on Schedule 4.15(d) hereto, with respect to
each item of material Intellectual Property that Sellers own: the item is not
subject to any outstanding judgment, order, decree, stipulation, injunction, or
charge; and no charge, complaint, action, suit, proceeding, hearing,
investigation, claim, or demand is pending or, to Sellers’ knowledge, is
threatened, which challenges the legality, validity, enforceability, use, or
ownership of the item.

 

(e)           Except as set forth on Schedule 4.15(e) hereto, Sellers are not in
default in any material respect under any material written license, sublicense
or agreement to use Intellectual Property and, to Sellers’ knowledge, no other
party to any such license, sublicense, agreement or permission is in default
thereunder in any material respect.  To Sellers’ knowledge, each such license,
sublicense or agreement is valid and in full force and effect.

 

(f)            Except as set forth on Schedule 4.15(f) hereto, the information
technology systems owned, licensed, leased, operated on behalf of, or otherwise
held for use in the Business, including all computer hardware, software,
firmware, process automation and telecommunications systems used in the
Business, perform reliably and in material conformance with the appropriate
specifications or documentation for such systems, except as would not have a
Material Adverse Effect on the Business.  Sellers have taken commercially
reasonable steps to provide for the archival, back-up, recovery and restoration
of the critical business data of the Business, including the provision of hot
fail-over server capacity for data related to payroll and general ledger
accounts in the event of a systems failure or disaster.

 

22

--------------------------------------------------------------------------------


 

Section 4.16.  Franchising.

 

(a)           Sellers purchased, developed and have used the trademarks,
tradenames, trade dress, menus, signage, decor, operating processes and
procedures, food preparation and ingredients lists and all other unique
Intellectual Property, know how and manner and method of operation related to
the “Chevys Fresh Mex” restaurant concept, the “Fuzio Universal Pasta”
restaurant concept, the “Chevys Express Mex” restaurant concept (each a
“Concept” and collectively, the “Concepts”) and, except as set forth on Schedule
4.16(a) hereto, have created and operated a franchise system for each of the
Concepts (each a “System” and collectively, the “Systems”) consisting of
development agreements, franchise agreements and the other agreements and
business relationships related thereto.

 

(b)           Schedule 4.16(b) hereto is a complete and accurate list of each
franchisee of the Systems (the “Franchisees”), showing the date of each
franchise agreement (the “Franchise Agreements”) and the street address of the
restaurant (the “Franchise Restaurant”) to which each such agreement relates.

 

(c)           Schedule 4.16(c) hereto is a complete and accurate list of each
Franchisee development agreement and amendments, if any, showing the territory
to which each such agreement relates and the remaining Franchise Restaurant
development schedule under each such agreement (the “Development Agreements”).

 

(d)           Except as set forth on Schedule 4.16(d), the Systems have been
operated in all material respects with all material state and federal Laws
related to the offer and sale of franchises, and no charge, complaint, action,
suit, proceeding, hearing, investigation, claim, demand, or notice is pending.

 

(e)           Except as set forth on Schedule 4.16(e) hereto, there are no
material disputes between any Seller and any Franchisee which are unresolved,
and no Seller has received or delivered a written notice seeking to terminate or
modify in any material respect any of its relationships with any Franchisees
which is still pending.

 

(f)            Except as set forth on Schedule 4.16(f) hereto, to Sellers’
knowledge, each Franchise Agreement and Development Agreement is in full force
and effect; and each constitutes the legal, valid, binding and enforceable
obligation of Sellers, and to Sellers’ knowledge, the other parties thereto.

 

Section 4.17.  Insurance.  Schedule 4.17 contains a list of all policies of
liability, theft, fidelity, life, fire, product liability, workmen’s
compensation, health and other forms of insurance held by the Parent or Sellers
for the benefit of the Business (specifying the insurer, the insured amount of
coverage, type of insurance, policy number, and any pending claims thereunder)
providing coverage for any post-petition periods.  With respect to such
policies, (i) all of such policies are in full force and effect, (ii) neither
the Parent nor any Seller is in default in any material respect with respect to
its obligations under any such policy, and (iii) neither Parent nor any Seller
has received written notice that such policy shall be cancelled or not be
renewed on substantially the same terms as are now in effect.

 

23

--------------------------------------------------------------------------------


 

Section 4.18.  Broker or Finder.  Except as set forth on Schedule 4.18 hereto,
no person or entity assisted in or brought about the negotiation of this
Agreement, or the subject matter of the transactions contemplated herein, in the
capacity of broker, agent or finder or in any similar capacity on behalf of
Sellers or Parent.

 

Section 4.19.  Disclaimer of Other Representations and Warranties; Schedules.

 

(a)           NEITHER SELLERS, NOR PARENT NOR ANY EMPLOYEES, DIRECTORS,
OFFICERS, SHAREHOLDERS OR REPRESENTATIVES OF SELLERS OR PARENT HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, AT LAW OR IN EQUITY,
RELATING TO SELLERS OR THEIR BUSINESS, OPERATIONS OR PROSPECTS OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OTHER THAN THOSE EXPRESSLY MADE IN THIS AGREEMENT OR ANY SCHEDULE
HERETO OR CERTIFICATE DELIVERED HEREUNDER. BUYER HEREBY ACKNOWLEDGES AND AGREES
THAT, EXCEPT TO THE EXTENT OF THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE
IN THIS AGREEMENT, BUYER IS PURCHASING THE ASSETS ON AN “AS-IS, WHERE-IS”
BASIS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLERS MAKE NO
REPRESENTATION OR WARRANTY REGARDING ANY ASSETS OTHER THAN THE “ASSETS”, AND
NONE SHALL BE IMPLIED AT LAW OR IN EQUITY.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, NEITHER SELLERS NOR PARENT, NOR ANY SHAREHOLDERS, EMPLOYEES,
DIRECTORS, OFFICERS OR REPRESENTATIVES OF SELLERS OR PARENT HAVE MADE, AND SHALL
NOT BE DEEMED TO HAVE MADE, ANY REPRESENTATIONS OR WARRANTIES IN THE PPM OR IN
ANY PRESENTATION OF THE BUSINESS OF SELLERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREIN EXCEPT THAT SUCH REPRESENTATIONS OR WARRANTIES OR
PRESENTATIONS, AS APPLICABLE, WERE PREPARED AND/OR PRESENTED IN GOOD FAITH, AND
NO STATEMENT CONTAINED IN THE PPM OR MADE IN ANY SUCH PRESENTATION SHALL BE
DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR OTHERWISE.  IT IS EXPRESSLY
UNDERSTOOD THAT ANY COST ESTIMATES, PROJECTIONS, PREDICTIONS OR FORWARD-LOOKING
STATEMENTS CONTAINED IN ANY DATA, FINANCIAL INFORMATION, MEMORANDA OR OFFERING
MATERIALS OR PRESENTATIONS, INCLUDING BUT NOT LIMITED TO THE PPM, ARE NOT AND
SHALL NOT BE DEEMED TO BE OR INCLUDE REPRESENTATIONS OR WARRANTIES OF SELLERS OR
PARENT OR OF ANY SHAREHOLDER, EMPLOYEE, DIRECTOR, OFFICER OR REPRESENTATIVE OF
SELLERS OR PARENT.

 

(b)           Any information disclosed in one section of the schedules shall be
deemed to be disclosed in each other section of the schedules if the relevance
of such information to such other section of the schedules is reasonably
apparent.  Certain information set forth in the schedules hereto may be included
solely for informational purposes and may not be required to be disclosed
pursuant to this Agreement.  The disclosure of such information shall not be
deemed to constitute an acknowledgment that such information is required to be
disclosed in connection

 

24

--------------------------------------------------------------------------------


 

with the representations and warranties made by Sellers in this Agreement or
that it is material, nor shall such information be deemed to establish a
standard of materiality.

 

ARTICLE V

COVENANTS OF SELLERS

 

Parent and Sellers covenant and agree as follows:

 

Section 5.1.  Conduct of Business Before the Closing Date.  Except as set forth
on Schedule 5.1, without the prior written consent of Buyer between the date
hereof and the Closing Date, Parent and Sellers shall not, except as required or
expressly permitted pursuant to the terms hereof or of any Ancillary Agreement,
(i) take any action to alter the operation of or make any payments out of the
Professional Fees Account other than in the ordinary course consistent with past
practice, (ii) accelerate the payment of any Administrative and Exit Costs in a
manner that is inconsistent with past practice, (iii) take any action to alter
the operation of the asset sales account or deposit proceeds of any assets sold
after the date hereof in the asset sales account (it being understood that
Sellers shall segregate the proceeds from asset sales after the date hereof in a
separate account and such proceeds shall be Assets), (iv) take any action to
alter the operation of the sales tax, payroll, and accounts payable restricted
accounts (together, the “Restricted Accounts”) or to recover deposits from
vendors or cash collateral posted against bonds, (v) make any material change in
any of the Assets, the Material Contracts or the Liquor Licenses, or (vi) enter
into any transaction outside the ordinary course of business consistent with
past practice.  Without limiting the foregoing, Sellers shall conduct the
Business in substantially the same manner as conducted on the date of this
Agreement.

 

Section 5.2.  Access to Information.

 

(a)           Sellers shall afford Buyer, its counsel, financial advisors,
auditors, lenders, lenders’ counsel and other authorized representatives
reasonable access for any purpose consistent with this Agreement, including,
without limitation, in connection with obtaining the financing for the
transactions contemplated hereby, and including access to information regarding
the payment of any cure amounts under the Assumed Contracts, from the date
hereof until the Closing and for a reasonable period after the Closing, during
normal business hours, to the offices, properties, books, employees, advisors
and records of Sellers with respect to the Assets, the Business, the Assigned
Contracts and the Assumed Liabilities, subject to Buyer’s obligations regarding
the confidentiality of such information as set forth in Section 7.2 hereof;
provided, however, that such access shall be arranged in advance by Buyer with
Sellers and shall be scheduled in a manner and with a frequency calculated to
cause the minimum disruption of the business of Sellers.

 

(b)           From the date hereof until the Closing, Sellers will consult with
Buyer and give Buyer’s views reasonable consideration regarding Sellers’
management of the Business and will cooperate, as appropriate and reasonable,
with Buyer in preparing for an efficient integration of the Business with the
operations of Real Mex.  Sellers will permit Buyer’s representatives to meet
with Sellers’ employees to discuss Buyer’s future plans for the Business.

 

25

--------------------------------------------------------------------------------


 

(c)           Sellers shall at Buyer’s request and expense request its
accountants to perform such procedures on its financial statements as may be
necessary in connection with Buyer’s financing for the transaction (i.e., a
review report or a comfort letter).

 

(d)           From time to time as requested by Buyer, Sellers will provide
Buyer with a current estimate of the projected Administrative and Exit Costs.

 

Section 5.3.  Further Assurances.  Subject to the terms and conditions of this
Agreement, Sellers will use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, the Ancillary
Agreements and the other documents and instruments to be delivered pursuant
hereto.

 

Section 5.4.  Intellectual Property Matters.  Prior to or in connection with the
Closing, Sellers shall cause its Affiliates to execute and deliver such
instruments and take such actions as necessary or reasonably requested by Buyer
to effect or consummate the transfer of any Intellectual Property owned by such
Affiliates which relate to the Concepts.

 

Section 5.5.  Cooperation.  Subject to the terms and conditions of this
Agreement, Sellers shall use their commercially reasonable efforts to cause, to
the extent within Sellers’ reasonable control, the conditions set forth in
Section 8.2 to be satisfied and to facilitate and cause the consummation of the
transactions contemplated hereby.  Sellers shall use commercially reasonable
efforts to file the disclosure statement with respect to the plan of
reorganization contemplated hereby by October 20, 2004, shall request a
shortened notice for the disclosure statement hearing and shall otherwise use
commercially reasonable efforts to ensure that the confirmation hearing with
respect to such plan is held on or before December 21, 2004.

 

Section 5.6.  Assumed Contracts; Cure Amounts.

 

(a)           The contracts and leases identified to be assumed on Schedule 5.6
hereto as amended pursuant to the provisions of this Section 5.6 (which Schedule
is based upon Exhibit C to the Debtors’ Joint Plan of Reorganization dated as of
July 22, 2004), shall be assumed by Sellers and assigned to Buyer in conjunction
with the plan of reorganization or Sale Motion, as applicable (collectively, the
“Assumed Contracts”).  The contracts and leases identified to be rejected on
Schedule 5.6 as amended pursuant to the provisions of this Section 5.6, shall be
rejected by Sellers in conjunction with the plan of reorganization or Sale
Motion, as applicable (the “Rejected Contracts”).

 

(b)           Buyer may, at any time until October 18, 2004, amend Schedule 5.6
to (i) designate one or more Rejected Contracts be added to the list of Assumed
Contracts, in which case such additional contracts or leases shall be assumed
and assigned to Buyer at the Closing, and (ii) designate that one or more
Assumed Contracts shall be added to the list of Rejected Contracts, in which
case such contracts or leases shall not be assumed and assigned to Buyer, shall
not be part of the Assets and shall be treated as contracts and leases rejected
pursuant to Section 365 of the Bankruptcy Code.

 

26

--------------------------------------------------------------------------------


 

(c)           Any allowed unsecured claim (each an “Additional Claim”) arising
as a result of Buyer’s decision to designate additional Rejected Contracts after
the date hereof pursuant to this Section 5.6 that result in additional unsecured
claims against Sellers shall be paid on account of its Additional Claim from the
payment to be made to the General Unsecured Creditors under Section 2.1(a)(ii)
or 2.1(c)(ii), as applicable, (the “General Unsecured Creditors’ Fund”), and any
holder of such Additional Claim, shall be a General Unsecured Creditor to the
extent of such Additional Claim.  In the event that there are Additional Claims
that result in additional unsecured claims against Sellers, Buyer shall increase
the amount payable pursuant to Section 2.1(a)(ii) or 2.1(c)(ii), as applicable,
to enable each General Unsecured Creditor to receive the same percentage
distribution (which for purposes hereof shall be deemed to be 40%) that it would
have received had no Additional Claims arisen.

 

(d)           Buyer shall indemnify and hold Sellers harmless from any and all
costs, expenses and damages (including, but not limited to, any working capital
liabilities relating to a Leased Property that is designated as a Rejected
Contract pursuant to this Section 5.6) to the extent they constitute allowed
administrative expense claims not otherwise payable or assumed by Buyer
hereunder (the “Additional Rejection Costs”) arising as a result of Buyer’s
decision to designate additional Rejected Contracts after the date hereof
pursuant to this Section 5.6 and the amount payable pursuant to Section
2.1(a)(iii) or 2.1(c)(iii), as applicable, shall be increased by such amounts
less the amount by which the Cure Costs payable by Sellers are reduced, in each
case as a result of Buyer’s decision to designate additional Rejected Contracts
pursuant to this Section 5.6.  Sellers shall use commercially reasonable efforts
to minimize the Additional Rejection Costs.

 

(e)           If Buyer designates additional Assumed Contracts pursuant to this
Section 5.6, Buyer shall be responsible for any Cure Costs associated with such
Assumed Contracts.

 

(f)            Pending Closing, Sellers shall not assume or reject any contracts
in the Chapter 11 Cases without the prior written consent of Buyer.

 

(g)           If the Bankruptcy Court determines that adequate assurance of
future performance under any Assumed Contact has not been established, such
unexpired leases or contracts shall not be assigned and Buyer shall indemnify
Sellers and the General Unsecured Creditors for any damages, costs or expenses
arising in connection with the rejection damage claim that results from
rejection of such leases and/or contracts, in accordance with the provisions of
Section 5.6(c) and (d) above.

 

(h)           Sellers entered into or expect to enter into an agreement to sell
the lease related to Sellers’ real property in Goleta, California.  Sellers will
use commercially reasonable efforts to consummate such sale before Closing and
an amount equal to the amount of the net proceeds of such sale (i.e., net of
cure costs and other costs of sale) shall be transferred to Buyer.  Whether or
not such sale is consummated before Closing, the Goleta lease will not be an
Assumed Contract.

 

Section 5.7.  Bankruptcy Court Approval and Related Matters.

 

(a)           Sellers shall use commercially reasonable efforts to convince the
Bankruptcy Court to permit the Non-Auction Plan Sale to proceed.  In the event
that the Bankruptcy Court

 

27

--------------------------------------------------------------------------------


 

authorizes a Non-Auction Plan Sale, within ten (10) Business Days after such
authorization, Sellers shall file a plan of reorganization and accompanying
disclosure statement incorporating the terms of, and otherwise consistent with,
this Agreement.  If the Bankruptcy Court does not permit the Non-Auction Plan
Sale to proceed, but instead requires Sellers to proceed by an Auction Sale,
Sellers shall use commercially reasonable efforts to convince the Bankruptcy
Court to approve Buyer as the initial bidder in the Auction Sale.  If Buyer is
approved as such initial bidder, and if Sellers do not receive any offer for the
Assets submitted in compliance with such bidding procedures that is higher and
better than that provided herein pursuant to Sections 2.1(c) and (d) or if Buyer
is otherwise the winning bidder in the Auction Sale, then within three (3)
Business Days after Buyer notifies Sellers (such notice shall be given to
Sellers within forty-eight (48) hours of Buyer being deemed the winning bidder)
whether it wishes Sellers to seek approval of the sale of the Assets pursuant to
a plan of reorganization or a sale under Section 363 of the Bankruptcy Code, in
either case incorporating the terms of this Agreement, Sellers shall file, as
requested, (i) a plan of reorganization and accompanying disclosure statement or
(ii) a Sale Motion, in either case in form and substance reasonably satisfactory
to Buyer and consistent with the terms of this Agreement.

 

(b)           Sellers, on the one hand, and Buyer, on the other hand, shall
cooperate with the other and its representatives in connection with the Approval
Order and the bankruptcy proceedings in connection therewith.

 

(c)           If, following the Closing, the Approval Order or any other Order
of the Bankruptcy Court relating to this Agreement shall be appealed by any
Person (or a petition for certiorari or motion for rehearing or reargument shall
be filed with respect thereto), Sellers shall take all steps as may be
commercially reasonable and appropriate to defend against such appeal, petition
or motion, and Buyer agrees to cooperate in such efforts, and each party hereto
shall endeavor to obtain an expedited resolution of such appeal.

 

(d)           Buyer agrees to cooperate with Sellers in connection with
furnishing information pertaining to the satisfaction of the requirement of
adequate assurance of future performance including, but not limited to, as
required under Section 365(f)(2)(B) of the Bankruptcy Code.

 

Section 5.8.  Restricted Accounts.  On the Closing Date, the amount of cash in
the Restricted Accounts together with vendor deposits and bond collateral shall
be no less than $4.7 million.

 

Section 5.9.  No Shop Provisions.  Immediately upon the execution and delivery
of this Agreement, Parent, Sellers and J. W. Childs will cease and cause their
officers, directors, advisors, agents and representatives to cease any and all
existing activities, discussions or negotiations with any parties with respect
to the sale of Sellers, the Assets or the Business.  Neither Parent, Sellers nor
J.W Childs shall, nor shall they permit any of their officers, directors,
advisors, agents or representatives to encourage, solicit or initiate any
discussions with any Person relating to any Acquisition Proposal, enter into any
binding or non-binding agreement or letter of intent with respect to an
Acquisition Proposal, or participate in any discussions or negotiations
regarding any Acquisition Proposal.  Parent, Sellers and J. W. Childs shall
notify Buyer in the event that they enter into negotiations following the date
of this Agreement with any bidder (without disclosing such bidder’s name) or
permit any potential

 

28

--------------------------------------------------------------------------------


 

bidder other than Buyer to have access to any information following the date of
this Agreement concerning the Sellers, the Assets or the Business.  For the
avoidance of doubt, this provision shall cease to have any effect following any
Order of the Bankruptcy Court prohibiting such provision, or any Bankruptcy
Court Order requiring an Auction Plan Sale.

 

Section 5.10.  Notice to Creditors.  Sellers shall file with the Bankruptcy
Court and serve on creditors as appropriate, a motion for an Order approving the
provisions of Section 10.4 herein no later than the earlier of (a) five (5) days
after Buyer gives Sellers permission to attach this Agreement to such motion, or
(b) ten (10) Business Days after the execution of this Agreement.

 

Section 5.11.  Notice to Claimants.  On or before the date that is seven (7)
days from the date hereof, the parties will negotiate in good faith to agree to
a list of parties to receive notice of any motion or pleading seeking entry of
the Approval Order in order to bar claims to the maximum extent reasonably
practicable taking into account the proposed timing of the transaction, provided
that if the parties are unable to agree, the matter will be referred to the
Bankruptcy Court for a final determination.

 

Section 5.12.  Franchise Agreement.  Sellers agree to use their commercially
reasonable efforts to enter into, prior to Closing, a written franchise
agreement between Sellers and CALMEX, Inc. regarding the Fuzio franchise in
Fresno, California.  Such agreement shall be in substantially the same form as
Sellers’ agreement with CALMEX, Inc. dated January 30, 2002, regarding the Fuzio
franchise in Modesto, California.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Parent, Sellers and J.W. Childs to enter into this Agreement
and to consummate the transactions contemplated hereby, Buyer and Real Mex,
jointly and severally represent and warrant to Parent, Sellers and J.W. Childs
as follows:

 

Section 6.1.  Organization and Power.  Each of Real Mex and Buyer (i) is duly
organized and validly existing under the Laws of its respective state of
incorporation, (ii) has the requisite power and authority to own its properties
and assets, and to carry on the business in which it is now engaged, and (iii)
has the requisite power and authority to execute this Agreement and any
Ancillary Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby.

 

Section 6.2.  Execution and Delivery Permitted.  Subject to the expiration of
the waiting period under the HSR Act and except as provided in Schedule 6.3, the
execution, delivery and performance of this Agreement shall not: (i) violate or
result in a breach of any term of Real Mex’s or Buyer’s Certificate of
Incorporation or Bylaws, result in a breach of, or constitute a default under,
any term in any agreement or other instrument to which Real Mex or Buyer is a
party, such default having not been previously waived by the other party to any
such agreement, or violate any Law or any order, rule or regulation applicable
to Real Mex or Buyer, of any court or of any regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over Real Mex
or Buyer, or their respective properties; or

 

29

--------------------------------------------------------------------------------


 

(ii) result otherwise in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of the Assets purchased by Buyer
hereunder.  Real Mex’s and Buyer’s Board of Directors, or an authorized
committee thereof, has taken all action required by Law, and by Real Mex’s or
Buyer’s Certificate of Incorporation, Bylaws, and otherwise to authorize the
execution and delivery of this Agreement and the purchase of the Assets in
accordance with this Agreement.

 

Section 6.3.  Binding Effect; Consents.  This Agreement has been duly authorized
by all requisite corporate actions on the part of Real Mex and Buyer, has been
duly executed and delivered by Real Mex and Buyer and is the legal, valid and
binding obligation of Real Mex and Buyer, and each other agreement required to
be executed and delivered by Real Mex and Buyer in connection herewith, when
executed and delivered, shall have been duly authorized by all requisite
corporate actions on the part of Real Mex and Buyer, as the case may be, shall
have been duly executed and delivered by Real Mex or Buyer and shall be the
legal, valid and binding obligation of Real Mex and Buyer, as the case may be,
enforceable against it in accordance with its terms, except as enforceability
may be limited by in any case (i) applicable bankruptcy, reorganization,
insolvency, moratorium and similar Laws affecting the enforcement of creditors’
rights generally, and (ii) general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at Law).  Except as
set forth on Schedule 6.3 hereto, the execution, delivery and performance of
this Agreement and the other agreements executed in connection herewith, and the
consummation by Real Mex and Buyer of the transactions contemplated hereby and
thereby do not require any filing with, notice to, or consent, waiver or
approval of, any third party, including but not limited to, any governmental
body or entity other than any filing required under the HSR Act, and the
expiration of any applicable waiting period thereunder.

 

Section 6.4.  Capitalization.  On the date hereof, the authorized, issued and
outstanding capital stock of Real Mex is as set forth on Schedule 6.4.  Except
as set forth on Schedule 6.4, as of the date hereof, there are no outstanding or
authorized options, warrants, rights, contracts, calls, puts, rights to
subscribe, conversion rights or other agreements or commitments to which Real
Mex is a party or which are binding upon Real Mex providing for the issuance,
disposition or acquisition of any of its capital stock (other than this
Agreement and the other transactions contemplated hereby).  Except as set forth
on Schedule 6.4, as of the date hereof there are no outstanding or authorized
stock appreciation, phantom stock or similar rights with respect to Real Mex. 
In the event of the Closing of a Non-Auction Plan Sale, the Non-Auction Stock
Consideration shall represent 11.5% of each class of Real Mex Equity Securities
and each class of debt securities held or guaranteed (subject, in the case of
guaranteed debt securities, to J.W. Childs guaranteeing its pro-rata portion of
such debt securities and such guarantee being acceptable to the lenders) by
Bruckmann, Rosser, Sherrill & Co. L.P. (“BRS”) or its Affiliates or Jefferies
Capital Partners (“JCP”) (to the extent such debt securities are issued to fund
the transactions contemplated by this Agreement) including, but not limited to,
warrants (or at Buyer’s option, in the case of warrants exercisable for $.01 or
less, the Real Mex Equity Securities issuable upon exercise of such warrants)
and options (excluding unvested management options and unvested restricted
stock), calculated on a fully diluted basis after consummation of the
transactions contemplated by this Agreement (as may be adjusted pursuant to
Section 2.1(f)).  In the event of the closing of an Auction Sale, the Auction
Stock Consideration shall represent 10% of each class of Real Mex Equity
Securities

 

30

--------------------------------------------------------------------------------


 

and each class of debt securities held or guaranteed (subject, in the case of
guaranteed debt securities, to J.W. Childs guaranteeing its pro-rata portion of
such debt securities and such guarantee being acceptable to the lenders) by BRS
or its Affiliates or JCP (to the extent such debt securities are issued to fund
the transactions contemplated by this Agreement) including, but not limited to,
warrants (or at Buyer’s option, in the case of warrants exercisable for $.01 or
less, the Real Mex Equity Securities issuable upon exercise of such warrants)
and options (excluding unvested management options and unvested restricted
stock), calculated on a fully diluted basis after consummation of the
transactions contemplated by this Agreement (as may be adjusted pursuant to
Section 2.1(f)).

 

Section 6.5.  Financial Information.

 

(a)                                  Real Mex has previously furnished to
Sellers copies of (i) the audited consolidated financial statements of Real Mex
and its subsidiaries for the fiscal year ended December 28, 2003 (the “Real Mex
Audited Financial Statements”), together with the reports thereon of Ernst &
Young LLP, independent certified public accountant and (ii) the unaudited
consolidated financial statements of Real Mex and its subsidiaries for the
period from December 29, 2003 to June 27, 2004 (the “Real Mex Unaudited
Financial Statements” and, together with the Real Mex Audited Financial
Statements, the “Real Mex Financial Statements”).  These financial statements,
including in each case the notes thereto, have been prepared in accordance with
GAAP throughout the periods covered thereby and fairly present the consolidated
financial condition and results of operations of Real Mex and its subsidiaries
on the bases therein stated, as of the respective dates thereof, and for the
respective periods covered thereby, subject in the case of the Real Mex
Unaudited Financial Statements to normal year-end adjustments and the absence of
footnotes.

 

(b)                                 The books and records of Real Mex and its
Subsidiaries have been maintained in accordance with applicable Laws, are
complete and correct in all material respects, and fairly and in reasonable
detail reflect as of the dates shown thereon all items of income and expense,
and all assets, liabilities and accruals of Real Mex and its Subsidiaries in
accordance with GAAP, and provide a fair and accurate basis for the preparation
of the Real Mex Financial Statements.

 

Section 6.6.  Legal Proceedings and Judgments.  There are no claims, actions,
proceedings or investigations pending or, to the knowledge of Real Mex or Buyer,
threatened against or relating to Real Mex or Buyer before any court or other
governmental entity acting in an adjudicative capacity, which individually or in
the aggregate would have a Material Adverse Effect on Buyer.

 

Section 6.7.  Buyer’s Financing.  Buyer has delivered to Sellers true and
complete copies of an equity commitment letter from each of BRS, JCP and Real
Mex which are in full force and effect.  Subject to the receipt of the funding
contemplated by the equity commitment letter as well as anticipated debt
financing, Buyer will have at Closing sufficient cash, available lines of credit
or other sources of immediately available funds to enable it to purchase the
Assets and pay any other amounts to be paid by it hereunder.  As provided in
Section 8.1, it is understood that the receipt by Buyer of the equity and debt
financing contemplated by this Section 6.7 is not a condition to Buyer’s
obligations hereunder and if

 

31

--------------------------------------------------------------------------------


 

Buyer fails to proceed to Closing because of a failure to obtain such financing,
such failure will constitute a default under this Agreement for the purposes of
Section 10.9(a)(iv).

 

Section 6.8.  Assumed Contracts.  Buyer is and will be capable of satisfying the
conditions contained in Sections 365(b)(1)(C) and 365(f)(2) of the Bankruptcy
Code with respect to the Assumed Contracts to be assumed by Buyers.

 

Section 6.9.  Broker or Finder.  No person or entity assisted in or brought
about the negotiation of this Agreement, or the subject matter of the
transactions contemplated herein, in the capacity of broker, agent or finder or
in any similar capacity on behalf of Buyer.

 

ARTICLE VII
COVENANTS OF BUYER

 

Section 7.1.  Buyer Performance.  Subject to the fulfillment of the conditions
set forth herein, Buyer hereby covenants and agrees to accept conveyance of the
Assets and the Business and assignment of the Assigned Contracts and to assume
and perform the Assumed Liabilities and to otherwise perform and fulfill all
other obligations with respect to the Assets and the Business as of and after
the Closing Date.

 

Section 7.2.  Confidentiality.  Buyer acknowledges that it remains subject to
the terms of the Confidentiality Agreement.  Buyer shall maintain all
information gained from any Seller in connection with its evaluation of the
transactions contemplated by this Agreement (the “Confidential Information”) in
strict confidence, and shall use its best efforts to prevent disclosure, access
to, or transmission of the Confidential Information, or any part thereof, to any
third party, except for disclosure to those persons identified in the
Confidentiality Agreement for the exclusive purpose of evaluating the Assets and
the Business.  In the event the Closing does not occur for any reason, Buyer
shall, immediately upon Sellers’ request, return to Sellers all copies and
recordings of the Confidential Information in its possession or under its
control and delete all records thereof in any data storage system maintained by
or for Buyer.

 

Section 7.3.  Sellers’ Employees.

 

(a)                                  As of the Closing, Buyer shall offer at
will employment to all Restaurant Employees and Corporate Employees who are
employed by Sellers on the Closing Date (collectively, the “Employees”) except
for the Employees set forth on Schedule 7.3(a) hereof (which Schedule 7.3(a)
shall be delivered by Buyer to Sellers no later than 5 days prior to the hearing
to approve the disclosure statement in the case of a Non-Auction Plan Sale, or
10 days after Buyer is declared the winning bidder in the case of an Auction
Sale), for the same or substantially the same position as the Employee held at
the date hereof and for the same compensation as received by the Employees as of
the date hereof and with the same benefits (other than severance benefits to the
extent that such Employee’s severance is specified below) available to similarly
situated employees of Buyer and shall hire such Employees who accept Buyer’s
offer.  Within three (3) days of delivery by Buyer of Schedule 7.3(a) to
Sellers, Sellers shall deliver any notices that are required to comply with the
WARN Act or any similar Law.  Buyer will indemnify and hold Sellers harmless
from all liabilities under the WARN Act or any similar Laws, including
liabilities caused by the time period between the date Sellers are required

 

32

--------------------------------------------------------------------------------


 

to deliver the notices pursuant to the previous sentence and the Closing Date
being insufficient to comply with the requisite period of notice under the WARN
Act or similar Laws (including attorneys fees and all other related legal
costs), arising from Buyer’s implementation of its hiring plans in connection
with the transactions contemplated by this Agreement, other than liabilities
that could have been avoided had Sellers delivered such notices within the time
period set forth in the previous sentence.  Buyer shall have no obligation for
any severance payments due to any Employee who does not accept Buyer’s offer of
employment, provided that such offer of employment is made consistent with the
provisions in this Section 7.3(a), or who accepts Buyer’s offer of employment
and is subsequently terminated other than as set forth in Section 7.3(b) below.

 

(b)                                 Buyer shall be responsible for all
liabilities for severance payments to the following persons (the “Severance
Obligations”):

 

(i)                                     any Restaurant Employee (including,
without limitation, any Employee listed on Schedule 7.3(a) hereto) who is not
offered employment by Buyer consistent with the terms of this Section 7.3, with
such severance payments to be made pursuant to the terms and subject to the
conditions of the Company’s severance policy as set forth in Schedule 7.3(b)(i)
(the “Company’s Severance Policy”);

 

(ii)                                  any Key Employees (including, without
limitation, any Employee listed on Schedule 7.3(a) hereto) (A) to whom Buyer
fails to make an offer of employment consistent with the terms of the KERP, or
(B) whom Buyer hires and then subsequently terminates at a time when the KERP
has not expired with respect to such Key Employee in accordance with its terms,
with such severance payments to be made in accordance with and to the extent
payable under the KERP (regardless of whether the Key Employees at the time of
the “consummation of the plan of reorganization” (as defined in the KERP) are
employees of Sellers);

 

(iii)                               any Corporate Employee (including, without
limitation, any Employee listed on Schedule 7.3(a) hereto) (other than the Key
Employees) who is not offered employment by Buyer consistent with the terms of
this Section 7.3, with such severance payments to be made pursuant to the terms
and subject to the conditions of the Company’s Severance Policy;

 

(iv)                              any Corporate Employee (other than a Key
Employee) who is hired by Buyer and is then subsequently terminated prior to the
first anniversary of the Closing, with such severance payments to be made in
accordance with and subject to the conditions of the Company’s Severance Policy
(but only to the extent that such Corporate Employee would be eligible for
severance under the Company’s Severance Policy in connection with such
termination); and

 

(v)                                 except as set forth in Section 7.3(a) above,
to any Employee (including, without limitation, any Employee listed on
Schedule 7.3(a) hereto)

 

33

--------------------------------------------------------------------------------


 

payable as a consequence of any non-compliance under the WARN Act and any
similar Law in connection with the transactions contemplated by this Agreement.

 

(c)                                  Buyer shall maintain employee records
transferred to Buyer hereunder for a period of not less than four (4) years and
during that period shall afford Sellers reasonable access to such records during
Buyer’s normal business hours.  Buyer shall maintain the confidentiality of such
records and limit access thereto in a manner consistent with Buyer’s treatment
of its employee records.

 

(d)                                 Buyer agrees with respect to Employees who
accept Buyer’s offer of employment: (i) to give such Employees credit under
Buyer’s benefits plans, programs, and arrangements, including credit for accrued
vacation, for such Employees’ period of service with Sellers to the extent that
it would have been recognized under Sellers’ plans as of the date hereof,
provided that such credit shall only be taken into account under any retirement
plan, including without limitation any tax-qualified plan maintained by Buyer,
for purposes of determining such Employees’ eligibility for participation and
eligibility to satisfy any hours of service requirement in order to receive an
allocation of an employer contribution for the plan year that includes the
Closing Date; (ii) to use its commercially reasonable efforts to provide
coverage to such Employees under Buyer’s health, medical, life insurance and
other welfare plans (A) without the need to undergo a physical examination or
otherwise provide evidence of insurability, (B) by taking into account the
period of coverage under Sellers’ (or its Affiliates’) plans for purposes of
applying any pre-existing condition or similar limitations or exclusions, and
(C) by applying and giving credit for amounts paid for the plan year in which
the Closing Date occurs as deductibles, out of pocket expenses and similar
amounts paid by individuals and their beneficiaries.

 

(e)                                  Buyer and Sellers shall cooperate and use
their commercially reasonable efforts to apply the successor employer provisions
of Treasury Regulation Section 31.3121(a)(1)-1(b)(2), if applicable, with
respect to each Employee hired by Buyer for the year of the Closing, and comply
with the alternate procedure requirements set forth in Revenue Procedure
2004-53.

 

(f)                                    Buyer agrees to defend, indemnify and
hold harmless Sellers and all of their respective Affiliates against and in
respect of any and all loss, liability, lien, damage, cost and expense,
including the cost of investigation and attorneys’ fees, incurred or resulting
from Buyer’s non-compliance under the Worker Adjustment and Retraining
Notification Act of 1988 (the “WARN Act”), as amended, and any similar foreign,
state or local law, regulation or ordinance.

 

(g)                                 401(k) Account Rollovers.  As soon as is
reasonably practicable after the Closing Date, Buyer will establish, or
designate, a profit sharing plan qualified under Section 401(a) of the Code that
includes a cash or deferred election feature that satisfies the requirements of
Section 401(k) of the Code (“Buyer’s 401(k) Plan”).  Upon such establishment or
designation, Buyer will, and will cause the Buyer’s 401(k) Plan to, accept with
respect to any Employee who accepts Buyer’s offer of employment (a “Hired
Employee”) the rollover, by direct or indirect rollover, as selected by each
Hired Employee, of that portion of the Hired Employee’s accounts in Sellers’
401(k) Plan (“Sellers’ 401(k) Plan”) that constitutes an “eligible rollover
distribution” as that term is defined in Section 402(c)(4) of the Code, provided
that at the time a Hired

 

34

--------------------------------------------------------------------------------


 

Employee elects such a rollover that Hired Employee remains employed by Buyer. 
Any such rollover will be effected in cash and, as applicable, any notes
evidencing loans from Sellers’ 401(k) Plan to the Hired Employee electing such
rollover.  Buyer and Sellers will, and will cause the trustees of their
respective 401(k) plans to, cooperate with each other with respect to the
rollover of the eligible rollover distribution portions of the Hired Employees’
account balances from Sellers’ 401(k) Plan to the Buyer’s 401(k) Plan.

 

Section 7.4.  Administration of Insurance Policies.

 

Except in the case of a self-insured arrangement where such agreement is not
required, contingent upon the agreement of the issuing insurance company to
accept instructions from Buyer:

 

(a)                                  Buyer shall be responsible for the
administration (and, in the case of Sellers’ self-insured health and vision
benefit policies, the payment) of any incurred as of the Closing Date, but
unpaid, claims, under any of Sellers’ insurance-related policies, including
employee-benefit-related insurance policies (and including, for the avoidance of
doubt, Sellers’ self-insured health and vision benefit policies), whether or not
such insurance policies are “Assets” for the purposes of this Agreement,
provided that, with respect to Sellers’ self-insured health and vision benefit
policies, such claims are ordinary course, post-petition current liabilities
assumed pursuant to Section 2.2(a)(i) hereof;

 

(b)                                 Buyer shall assume all duties and
responsibilities with respect to Sellers’ group health insurance agreements and
contracts that arise with respect to Sellers’ employees on or after the Closing
Date.

 

(c)                                  Buyer shall perform its obligations under
Treasury Regulation Section 54.4980B-9 (the “M&A regs.”) issued under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
with respect to current or former employees of Sellers or covered dependents
thereof, who are M&A qualified beneficiaries with respect to the transactions
contemplated hereby within the meaning of the M&A regs.  For the avoidance of
doubt, such obligations shall be construed by Buyer to include the obligation to
provide notices and (i) COBRA coverage to former employees of Sellers (and
covered dependents thereof) who are receiving COBRA coverage from Sellers on the
Closing Date, (ii) the opportunity to elect COBRA coverage to employees or
former employees of Sellers (and covered dependents thereof) who on the Closing
Date are entitled to elect to receive COBRA coverage from Sellers, and (iii) the
opportunity to elect COBRA coverage to employees of Sellers whose employment is
terminated on the Closing Date or whose employment is terminated in connection
with the transactions contemplated hereby (and to covered dependents thereof).

 

Section 7.5.  Cooperation.  Subject to the terms and conditions of this
Agreement, Buyer shall use its commercially reasonable efforts to cause, to the
extent within Buyer’s reasonable control, the conditions set forth in
Section 8.1 to be satisfied and to facilitate and cause the consummation of the
transactions contemplated hereby.

 

Section 7.6.  Broker’s Fees.  Buyer shall indemnify and hold Sellers harmless in
respect to any claim for broker, agent or finder’s fees or commissions (or
similar fees or

 

35

--------------------------------------------------------------------------------


 

commissions) with respect to the transactions contemplated herein by anyone
acting on behalf of Buyer or Real Mex, as the case may be.

 

Section 7.7.  Post-Closing Access to Information.  Following the Closing, upon
reasonable notice to Buyer, Buyer shall afford or cause to be afforded to
Sellers and its Affiliates reasonable access to the personnel, properties,
books, contracts, commitments and records relating to the Business (including,
without limitation, copies of the books and records that relate to the Business
and do not constitute Assets) for any reasonable business purpose, including in
respect of litigation, taxes, insurance matters and financial reporting of
Sellers and their Affiliates.

 

Section 7.8.  Hart-Scott-Rodino.  With respect to the transactions contemplated
by this Agreement, as soon as practicable (but in no event later than five (5)
Business Days) after Buyer’s receipt of an Order from the Bankruptcy Court
approving Section 10.4 of this Agreement, each party hereto shall file or cause
to be filed (a) any notifications required to be filed under the HSR Act with
the United States Federal Trade Commission and the Department of Justice, and
request early termination of the waiting period under the HSR Act and (b) any
pre-acquisition filings required by any foreign jurisdictions.

 

Section 7.9.   Bankruptcy Court Approval and Related Matters.  Buyer
acknowledges and agrees to the covenants set forth in Section 5.7.

 

Section 7.10.  Joinder Agreement.  Buyer, Real Mex and J.W. Childs each agree to
enter into and validly execute the Joinder Agreement such that it will be in
full force and effect with respect to each of Buyer, Real Mex and J.W. Childs,
respectively, on the Closing Date.

 

Section 7.11.  Financing Efforts.  Buyer shall use commercially reasonable
efforts to obtain the debt financing for the transactions contemplated hereby,
including commercially reasonable efforts to obtain conventional bank financing
to allow the transactions to close on the dates set forth herein if acceptable
high yield financing is not available.

 

ARTICLE VIII
CONDITIONS TO CLOSING

 

Section 8.1.  Buyer’s Conditions to Closing.  The obligations of Buyer hereunder
are subject to satisfaction of each of the following conditions at or before
Closing, the occurrence of which may, at the option of Buyer, be waived:

 

(a)                                  All representations and warranties of
Sellers in this Agreement (i) that are not qualified as to materiality shall be
true in all material respects on and as of the Closing as if made as of the
Closing and (ii) that are qualified as to materiality shall be true in all
respects on and as of the Closing as if made as of the Closing, (it being
understood, however, that for purposes of this sentence the accuracy of any
representation or warranty that expressly speaks as of the date of this
Agreement or another date prior to this Agreement shall be determined solely as
of the date of this Agreement or such other date and not as of the Closing), and
Sellers shall have delivered to Buyer a certificate to such effect dated as of
the Closing Date;

 

36

--------------------------------------------------------------------------------


 

(b)                                 Except as contemplated by this Agreement,
since September 9, 2004, through the Closing Date, there shall not have been any
changes, occurrences or circumstances that have had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; provided, however, for purposes of this Section 8.1(b), there shall be
disregarded any adverse effects resulting from or attributable to (i) general
economic conditions or general conditions in the industry in which Sellers do
business (other than such conditions which affect Sellers’ Business in a
materially disproportionate manner in comparison to similarly situated
businesses within the industry), (ii) the public announcement of the
transactions contemplated by this Agreement (including, without limitation,
adverse effects on the business relationships held by Sellers, or loss of
employees or other service providers), or (iii) changes, occurrences or
circumstances which are caused by the performance of Sellers’ pre-closing
covenants set forth in this Agreement, and Sellers shall have delivered to Buyer
a certificate to such effect dated as of the Closing Date

 

(c)                                  Sellers shall have performed and complied
in all material respects with all of their obligations under this Agreement
which are to be performed or complied with by Sellers prior to or on the Closing
Date, and Sellers shall have delivered to Buyer a certificate to such effect
dated as of the Closing Date;

 

(d)                                 Sellers shall be willing and able to deliver
all of the items required to be delivered by them pursuant to Section 3.2 of
this Agreement;

 

(e)                                  No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated herein shall be in effect;

 

(f)                                    The waiting period under the HSR Act
shall have expired or a notification of early termination of the waiting period
shall have been received by Buyer;

 

(g)                                 On behalf of themselves and their bankruptcy
estates, Sellers shall have irrevocably waived and committed not to proceed with
any preference, avoidance or other actions pursuant to Chapter 5 of the
Bankruptcy Code including, without limitation, claims, causes or actions against
any Seller or against the officers or directors of Sellers (or any one of them)
in their capacities as such.

 

(h)                                 The Indemnification Agreement between J.W.
Childs, Real Mex and Buyer dated as of the date hereof shall be duly executed
and in full force and effect;

 

(i)                                     The Joinder Agreement between J.W.
Childs and Buyer and the other parties thereto shall have been completed and
duly executed by all the parties thereto;

 

(j)                                     (1) With respect to the Liquor Licenses,
either (a) the appropriate Governmental Authority shall have approved the
transfer of the Liquor Licenses to Buyer, or (b) Replacement Liquor Licenses
with respect to the non-transferred Liquor Licenses shall be in effect, except
where the failure of the conditions set forth in subsections (a) or (b) above,
either individually or in the aggregate, would not have a Material Adverse
Effect on the Business and the Assets, and (2) with respect to the Liquor
License relating to the Restaurant #011 in Sacramento, California,

 

37

--------------------------------------------------------------------------------


 

such Liquor License shall be in full force and effect and not subject to
modification, suspension, cancellation or revocation;

 

(k)                                  The amount of cash in the Restricted
Accounts together with vendor deposits and bond collateral shall be no less than
$4.7 million;

 

(l)                                     The sale of the Assets contemplated by
this Agreement to Buyer shall be approved by the Bankruptcy Court in the
Approval Order and entered on the docket by the Clerk of the Bankruptcy Court,
which as to the transactions contemplated by this Agreement, is in form and
substance as provided in Section 8.1(m) below shall have been entered by the
Bankruptcy Court and become a Final Order by the deadlines described in
Section 10.9(vi) of this Agreement.  Notwithstanding anything in Section 8.1(m)
to the contrary, nothing in this Agreement shall preclude Buyer from
consummating the transactions contemplated herein if Buyer, in its sole and
absolute discretion, waives the requirement that the Approval Order, or any
other Order, shall become a Final Order.  No notice of such waiver of this or
any other condition to Closing need be given except to Sellers, the Committee
and the Prepetition Lenders, it being the intention of the parties hereto that
Buyer shall be entitled to and is not waiving (without any limitations thereto),
the protections of the Bankruptcy Code, the mootness doctrine, or any other
statute or body of Law.  Nothing contained in this Section 8.1(l) shall be
construed as an obligation that Buyer waive the requirement that the Approval
Order, or any other Order, become a Final Order; and

 

(m)                               The Approval Order shall be in form and
substance satisfactory to Buyer in its sole, reasonable discretion, and shall
provide the broadest protection for Buyer permitted by applicable Law, and
include factual and legal findings and rulings at least as protective of Buyer
as those provided to the buyer of the debtor’s assets in the sale order entered
by the Bankruptcy Court in In re DNA Sciences, Inc., Chapter 11 Case No.
03-41843 N11 (Bankr. N.D. Cal. May 12, 2003) (Newsome, J.).

 

For the avoidance of doubt, it is understood that the receipt by Buyer of the
equity and debt financing contemplated by Section 6.7 hereof is not a condition
to Buyer’s obligations hereunder.

 

Section 8.2.  Sellers’ Conditions to Closing.  The obligations of Sellers
hereunder are subject to satisfaction of each of the following conditions at or
before Closing, the occurrence of which may, at the option of Sellers, be waived
(provided, however, that any waiver by Sellers of Section 8.2(a) or 8.2(f) shall
be subject to the consent of J.W. Childs, which consent shall not be
unreasonably withheld or delayed):

 

(a)                                  All representations and warranties of Buyer
and Real Mex in this Agreement (i) that are not qualified as to materiality
shall be true in all material respects on and as of the Closing as if made as of
the Closing and (ii) that are qualified as to materiality shall be true in all
respects on and as of the Closing as if made as of the Closing, (it being
understood, however, that for purposes of this sentence the accuracy of any
representation or warranty that expressly speaks as of the date of this
Agreement or another date prior to this Agreement shall be determined solely as
of the date of this Agreement or such other date and not as of the Closing),

 

38

--------------------------------------------------------------------------------


 

and Buyer and Real Mex shall have delivered to Sellers a certificate to such
effect dated as of the Closing Date;

 

(b)                                 Buyer and Real Mex shall have performed and
complied in all material respects with all of their respective obligations under
this Agreement which are to be performed or complied with by Buyer or Real Mex,
as applicable, prior to or on the Closing Date, and Buyer and Real Mex shall
have delivered to Sellers a certificate to such effect dated as of the Closing
Date;

 

(c)                                  Buyer and Real Mex shall be willing and
able to deliver all of the documents required to be delivered by each of them
under Section 3.3 of this Agreement;

 

(d)                                 No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated herein shall be in effect;

 

(e)                                  The waiting period under the HSR Act shall
have expired or a notification of early termination of the waiting period shall
have been received by Sellers;

 

(f)                                    The amount of cash in the Restricted
Accounts together with vendor deposits and bond collateral shall be no more than
$4.7 million;

 

(g)                                 The Approval Order shall have been entered
by the Bankruptcy Court and such Order shall not be stayed; and

 

(h)                                 The Replacement Letters of Credit shall have
been posted by Buyer and Buyer shall have delivered to Sellers satisfactory
evidence of its assumption or replacement of the GECC Mortgage.

 

ARTICLE IX
NO SURVIVAL

 

Section 9.1.  No Survival of Representations and Warranties.  None of the
representations and warranties of Sellers or Buyer contained in this Agreement
or made in any other documents or instruments delivered pursuant to this
Agreement shall survive the Closing hereunder.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1.  Notices.  Except as otherwise expressly provided, all notices,
consents, requests, demands, claims and other communications hereunder shall be
in writing and shall be deemed to have been duly given (i) on the day when
delivered via personal delivery, (ii) on the day when delivered via facsimile
transmission with confirmation of receipt if such day is a Business Day and, if
such day is not a Business Day, on the first Business Day thereafter, (iii) on
the day when acknowledgement by the recipient thereof is received by the sender
if delivered via e-mail; (iv) on the first Business Day after delivery when
delivered via a commercial overnight delivery service with confirmed receipt, or
(v) three (3) Business Days

 

39

--------------------------------------------------------------------------------


 

after delivery via the U.S. mail of notice sent by certified U.S. mail, return
receipt requested, with first class postage prepaid, and in all cases, addressed
as follows:

 

(a)

If to Buyer

CKR Acquisition Corp.

 

or to Real Mex:

c/o Real Mex Restaurants, Inc.

 

 

4001 Via Oro Ave, Ste. 200

 

 

Long Beach, CA 90810

 

 

Attention:

Frederick F. Wolfe

 

 

FAX:

(310) 834-2762

 

 

E-Mail:

fwolfe@eltorito.com

 

 

 

 

With a copy to:

Dechert LLP

 

 

1717 Arch Street

 

 

4000 Bell Atlantic Tower

 

 

Philadelphia, PA 19103

 

 

Attention:

Carmen J. Romano

 

 

FAX:

(215) 655-2971

 

 

E-Mail:

carmen.romano@dechert.com

 

 

 

 

 

With a copy to:

Dechert LLP

 

 

30 Rockefeller Plaza

 

 

New York, NY 10112

 

 

Attention:

Joel H. Levitin

 

 

FAX:

(212) 698-3599

 

 

E-Mail: joel.levitin@dechert.com

 

 

 

 

(b)

If to Sellers:

Chevys, Inc.

 

 

 

2000 Powell Street, Suite 300

 

 

Emeryville, CA  94608-1886

 

 

Attention:

Ron Maccarone

 

 

FAX:

(510) 768-1562

 

 

E-Mail:

ron.maccarone@chevys.com

 

 

 

 

 

With a copy to:

Kirkland & Ellis LLP

 

 

777 South Figueroa Street

 

 

Los Angeles, California 90017

 

 

Attention:

Michael I. Gottfried

 

 

FAX:

(213) 680-8500

 

 

E-Mail:

mgottfried@kirkland.com

 

 

 

 

 

With a copy to:

Committee

 

 

c/o Irell and Manella LLP

 

 

840 Newport Center Drive, Suite 400

 

 

Newport Beach, California 92660-6324

 

 

Attention:

Jeffrey Reisner

 

 

Phone:

(949) 720-0991

 

 

FAX:

(949) 760-5200

 

 

E-Mail jreisner@irell.com

 

40

--------------------------------------------------------------------------------


 

or to such other address as Buyer or Sellers shall have last designated by
notice to the other party.

 

Section 10.2.  Applicable Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the internal Laws of the State of New
York.

 

Section 10.3.  Binding on Successors; Assignment.  All of the terms, provisions
and conditions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, assigns and legal
representatives.  Subject to Bankruptcy Court approval, none of Sellers, Parent
or J.W. Childs may assign this Agreement without the express written consent of
Buyer.  Subject to Bankruptcy Court approval, neither Buyer nor Real Mex may
assign this Agreement without the express written consent of Sellers, provided
that Buyer may assign its rights but not its obligations to any entity in which
either Buyer or Real Mex directly or indirectly owns or controls a 100% equity
interest, provided that such assignment does not adversely affect or relieve
Buyer’s obligation to provide adequate assurance of future performance with
respect to any of the Assumed Contracts.

 

Section 10.4.  Payment of Costs.  In the event that this Agreement is terminated
or abandoned for any reason other than pursuant to Sections 10.9(a)(i), (iv) or
(v) hereof, Sellers shall pay all of the Buyer Fees and Expenses up to a maximum
amount of One Million Five Hundred Thousand Dollars ($1,500,000.00).  Sellers’
obligations under this Section 10.4 shall constitute an administrative claim
against Sellers in the Chapter 11 Cases in accordance with 11 U.S.C. § 503(b),
with priority over all other administrative claims against such entities other
than any administrative claims of the Prepetition Lenders and of any secured
postpetition lenders to the Debtors.

 

Section 10.5.  Time is of the Essence.  Time is of the essence in the
performance of the obligations of the parties hereunder.

 

Section 10.6.  Interpretation.  The title of the sections of this Agreement and
the Schedules attached hereto are for convenience of reference only, and are not
to be considered in construing this Agreement or such Schedules.  Whenever
required by the context of this Agreement or the Schedules, the singular shall
include the plural and the masculine shall include the feminine and vice versa.

 

Section 10.7.  Entire Agreement.  This Agreement and the Schedules attached
hereto and the other agreements contemplated herein or entered into concurrently
herewith contain the entire Agreement of the parties hereto with respect to the
transactions contemplated hereby and supersede any and all prior agreements,
arrangements, and understandings between the parties.  No inducements contrary
to the terms of this Agreement exist.  No waiver of any term, provision, or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be construed as a further or continuing waiver of
any such term, provision or condition or any other term, provision or condition
of this Agreement.  In connection with the execution and delivery of this
Agreement, neither party has relied on any promise, inducement, representation
or warranty of the other party not set forth in this

 

41

--------------------------------------------------------------------------------


 

Agreement and its Schedules.  This Agreement may not be modified orally and may
only be amended in a writing executed by all parties hereto.  Sellers and Buyer
agree that any amendment extending the Closing Date beyond the Drop-Dead Date,
is subject to J.W. Childs’ prior consent if J.W. Childs reasonably expects that
such extension will cause the Administrative and Exit Costs to exceed both (i)
$23.0 million and (ii) the amount of the Administrative and Exit Costs absent
such extension.  Sellers agree that the Committee and the Prepetition Lenders
shall have the right to object to any amendments or waivers to this Agreement
and any disputes between Sellers, on the one hand, and the Committee and/or the
Prepetition Lenders, on the other hand, relating to this provision shall be
referred to the Bankruptcy Court for a final determination.

 

Section 10.8.  Counterparts.  This Agreement may be executed in one or more
counterparts which in the aggregate shall comprise one Agreement.

 

Section 10.9.  Termination.

 

(a)                                  This Agreement may be terminated prior to
the Closing (subject, in the case of any termination by Sellers, to Sellers
giving prior notice to the Committee and the Prepetition Lenders who shall have
the right to object to any such termination and any disputes between Sellers, on
the one hand, and the Committee and/or the Prepetition Lenders, on the other
hand, relating to this provision shall be referred to the Bankruptcy Court for a
final determination) as follows:

 

(i)                                     At any time by the mutual written
agreement of Sellers and Buyer;

 

(ii)                                  By either Buyer or Sellers, at their sole
election, if the Closing shall not have occurred on or prior to the Drop-Dead
Date; provided that Buyer or Sellers, as the case may be, shall not be entitled
to terminate this Agreement pursuant to this Section 10.9(a)(ii) if the failure
of the Closing to occur on or prior to such date results primarily from such
party itself breaching any representation, warranty or covenant contained in
this Agreement;

 

(iii)                               By Buyer in the event of a material breach
of this Agreement by Sellers that has not been cured, or if any representation
or warranty of Sellers that is not qualified as to materiality shall have become
untrue in any material respect, or if any representation or warranty of Sellers
that is qualified as to materiality shall have become untrue in any respect, in
any case such that such breach or untruth is incapable of being cured by the
Drop-Dead Date or shall prevent consummation of the transactions contemplated
hereby by or beyond the Drop-Dead Date;

 

(iv)                              By Sellers, in the event of a material breach
of this Agreement by Buyer that has not been cured, or if any representation or
warranty of Buyer that is not qualified as to materiality shall have become
untrue in any material respect, or of any representation or warranty of Buyers
that is qualified as to materiality shall have become material in any respect,
in any case such

 

42

--------------------------------------------------------------------------------


 

that such breach or untruth is incapable of being cured by the Drop-Dead Date or
will prevent consummation of the transactions contemplated hereby by or beyond
the Drop-Dead Date;

 

(v)                                 (A) by Buyer, if Sellers do not file the
motion referred to in Section 5.10 within the applicable time period set forth
therein in accordance with the provisions thereof, (B) by Buyer or Sellers if,
by November 3, 2004, the Bankruptcy Court requires an auction and has not
approved Buyer as the initial bidder in the Auction Sale in accordance with the
terms hereof (provided that any such termination must be communicated in writing
on or prior to 5:00 P.M. Pacific Time on November 4, 2004), (C) by Buyer if, on
or before the day that is thirty (30) days after the date the motion referred to
in Section 5.10 is filed, the Bankruptcy Court has failed to enter an Order
approving the provisions of Section 10.4 hereof (provided that any such
termination must be communicated in writing on or prior to 5:00 P.M. Pacific
Time on the day that is thirty-three (33) days after the date such motion is
filed), (D) by Buyer if the Bankruptcy Court denies the motion referred to in
Section 5.10 hereof (provided any such termination must be communicated in
writing on or prior to 5:00 P.M. Pacific Time on the third day after the
Bankruptcy Court denies such motion);

 

(vi)                              By Buyer if (A) in the event of a Non-Auction
Plan Sale, a Confirmation Order in form and substance consistent with
Section 8.1(m) hereof is not entered by the Bankruptcy Court on or prior to 5:00
p.m. California Time on January 6, 2005; (B) in the event of an Auction Sale, if
effectuated pursuant to a plan of reorganization, any Confirmation Order in form
and substance consistent with Section 8.1(m) hereof, is not entered by the
Bankruptcy Court on or prior to 5:00 p.m. California Time on January 6, 2005;
and (C) in the event of an Auction Sale, if effectuated as an asset sale under
Section 363 of the Bankruptcy Code, any Sale Order in form and substance
consistent with Section 8.1(m) hereof is not entered by the Bankruptcy Court on
or prior to 5:00 p.m. California Time on December 23, 2004; provided, however,
that Buyer, in its sole and absolute discretion, may (but is in no way obligated
to) waive any of the requirements of this Section 10.9(vi), although the waiver
of the requirements of a particular subsection of this Section 10.9(vi) shall
not be construed to constitute a waiver of any other subsection thereof.  No
notice of such waiver need be given except to Sellers and the Committee, it
being the intention of the parties hereto that Buyer shall be entitled to and is
not waiving (without any limitations thereto), the protections of the Bankruptcy
Code, the mootness doctrine, and any other statute or body of Law.  In the event
that Buyer chooses to terminate the Agreement pursuant to this Section 10.9(vi),
in addition to the return of the Deposit to Buyer as provided in Section 2.6,
within five (5) Business Days of Sellers’ receipt of a demand by Buyer, Sellers
shall reimburse Buyer for all Buyer Fees and Expenses.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Effect of Termination.  Except as provided
in Section 10.9(a)(vi), upon the termination of this Agreement in accordance
with this Section 10.9, the parties hereto shall be relieved of any further
obligations or liability under this Agreement other than (i) confidentiality
obligations contained in Section 7.2, (ii) confidentiality obligations under the
Confidentiality Agreement, (iii) the expense allocation provisions under
Section 10.4, (iv) the jurisdiction provisions of Section 10.11, and (v)
obligations for willful breaches of this Agreement occurring prior to such
termination.  Notwithstanding anything in this Agreement to the contrary, the
Deposit shall be the sole and exclusive remedy of Sellers against Buyer and Real
Mex under and in respect of any termination of this Agreement for any default or
breach by Buyer or Real Mex hereunder.

 

Section 10.10.                                  Public Announcements;
Communications with Franchisees and Public.

 

(a)                                  Prior to Closing, Buyer and Sellers shall
coordinate with each other on all press releases and announcements, including
all communications to Sellers’ employees, Franchisees, Sellers’ suppliers,
customers and landlords relating to the transactions contemplated by this
Agreement and, except to the extent required by Law, refrain from issuing any
press release or announcement relating to this Agreement or the transactions
contemplated hereby without providing the other party reasonable opportunity to
review, comment thereon and approve such press release.

 

(b)                                 Prior to Closing, Buyer and Sellers shall
cooperate with each other regarding communications with Franchisees concerning
this Agreement.  Without limiting the foregoing, prior to Closing Buyer shall
not contact any Franchisee regarding this Agreement or any matter related hereto
without giving Sellers prior notice.

 

Section 10.11.                                  Jurisdiction; Disputes;
Arbitration.

 

(a)                                  Until the Chapter 11 Cases are closed with
the Bankruptcy Court, Buyer and Sellers irrevocably submit to the exclusive
jurisdiction of the Bankruptcy Court for the purposes of any suit, action or
other proceeding arising out of this Agreement or any of the Ancillary
Agreements or any transaction contemplated hereby or thereby.  Buyer and Sellers
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or any of the
Ancillary Agreements or the transactions contemplated hereby or thereby in the
Bankruptcy Court and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum. 
Further, the parties agree to and hereby waive the right to a jury trial for any
action, cause of action or claim arising under or in any way related to this
Agreement.

 

(b)                                 Once Sellers’ Chapter 11 Cases are closed
with the Bankruptcy Court, any controversy, claim for the recovery of any Losses
or other claim (including, without limitation, whether any controversy, claim
for the recovery of any Losses or other claim is subject to arbitration) arising
out of this Agreement, or the breach thereof (whether, in any case, involving
(x) a party hereto, (y) their transferees or (z) such party’s or transferee’s
directors, officers, shareholders, employees, representatives or agents), shall
be settled by binding arbitration

 

44

--------------------------------------------------------------------------------


 

administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules (“Rules”), and shall be held in New York, New York.

 

(c)                                  The Federal rules of evidence shall control
the admission of evidence into the arbitration proceeding.  Any applicable
discovery limitations under the Federal Rules of Civil Procedure (and the local
rules of the Federal District Court located in New York) shall control the form
and volume of written discovery and oral depositions that each side may conduct
in preparation for the arbitration proceeding; provided, however, that the
arbitration panel shall specify all other matters regarding the conduct of such
written discovery and oral depositions.

 

(d)                                 Any dispute submitted for arbitration shall
be referred to a panel of three arbitrators.  The party or parties submitting
(“Submitting Party”) the intention to arbitrate (the “Submission”) shall
nominate one arbitrator.  Within 10 days of receipt of the Submission, the party
or parties receiving the Submission (“Answering Party”) shall nominate one
arbitrator.  If the Answering Party fails to timely nominate an arbitrator, then
the second arbitrator shall be appointed by the AAA in accordance with the
Rules.  If the arbitrator chosen by the Submitting Party and the arbitrator
chosen by or selected for the Answering Party can agree upon a neutral
arbitrator within 15 days of the choice or selection of the Answering Party’s
arbitrator, then such individual shall serve as the third arbitrator.  If no
such agreement is reached, a third neutral arbitrator shall be appointed by the
AAA in accordance with the Rules.  The parties agree that they shall consent in
writing to an expedited proceeding under the Rules, to the full extent the AAA
can accommodate such a request.

 

(e)                                  The ruling of the arbitrators shall be
binding and conclusive upon all parties hereto any other Person with an interest
in the matter.

 

(f)                                    The arbitration provision set forth in
this Agreement shall be the sole dispute resolution process regarding any
controversy, Claim or other claim (including, without limitation, whether any
controversy, Claim or other claim is subject to arbitration) arising out of or
relating to this Agreement, or the breach thereof (whether, in any case,
involving (x) a party hereto, (y) their transferees or (z) such party’s or
transferee’s officers, directors, shareholders, employees, representatives or
agents); provided, however, that (i) any of the parties to the arbitration may
request the Federal District Court located in New York, New York (or any
applicable New York state court) to provide interim injunctive relief in aid of
arbitration hereunder or to prevent a violation of this Agreement pending
arbitration hereunder (and any such request shall not be deemed a waiver of the
obligations to arbitrate set forth in this Section 10.11), (ii) any ruling on
the award rendered by the arbitrators may be entered as a final judgment in a
Federal District Court or any New York state court (and each of the parties
hereto irrevocably submits to the jurisdiction of such court solely for such
purposes) and (iii) application may be made by a party to any court of competent
jurisdiction wherever situated for enforcement of any such final judgment and
the entry of whatever orders are necessary for such enforcement.  In any
proceeding with respect hereto, all direct, reasonable costs and expenses
(including, without limitation, AAA administration fees and arbitrator fees)
incurred by the parties to the proceeding shall, at the conclusion of the
proceeding, be paid by the party incurring same.

 

45

--------------------------------------------------------------------------------


 

Section 10.12.                                  No Third Party Beneficiaries. 
This Agreement shall not confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns.

 

Section 10.13.                                  Compliance with Bulk Sales
Laws.  Each party hereto hereby waives compliance by the parties with “bulk
sales,” “bulk transfers” and all other similar Laws in all applicable
jurisdictions in respect of the transactions contemplated by this Agreement.

 

Section 10.14.                                  Transition Services.  In the
event that either Sellers, on the one hand, or Buyer, on the other hand,
reasonably determines that it requires the services of the other party in
connection with the winding down of Sellers’ estate or other matters
contemplated in this Agreement, the parties agree to meet in good faith to
negotiate a Transition Services Agreement (the “Transition Services Agreement”)
for the provision of such services, provided that (i) the period of such
Transition Services Agreement shall be for no longer than a reasonable period
not to exceed one year from the Closing Date, and (ii) the charges for any
services provided pursuant to such agreement shall be the fully-loaded costs the
service provider incurs in the provision of such services; provided, however,
that if Buyer and Sellers are unable to jointly agree upon a Transition Services
Agreement, the matter will be referred to the Bankruptcy Court for a
determination consistent with the terms of this Section 10.14.

 

Section 10.15.                                  Intercreditor Acknowledgements.
 In consideration for the mutual agreements and undertakings among Sellers, the
Committee, J.W. Childs, and the Prepetition Lenders set forth herein, including
without limitation, (i) the allocation of the Cash Purchase Price and the
consensual debt/equity conversion set forth in Section 2.1, (ii) the execution
and delivery of the Indemnification Agreement by J. W. Childs, and (iii) the
sharing of the Net Administrative and Exit Costs as set forth in Section 2.1(f),
the plan of reorganization as originally filed shall provide that upon
confirmation of such plan and the payment of the Purchase Price described in
this Agreement, Sellers (on behalf of themselves and their bankruptcy estates),
the Committee, the Prepetition Lenders and J. W. Childs shall approve and
execute acknowledgments, waivers, covenants and/or releases (including with
respect to their respective members, professionals, officers and advisors in
their capacity as such) with respect to claims, objections to claims, causes,
actions and/or rights by and between them to the extent reasonably necessary to
give full effect to the economic consideration to be paid or delivered to
Sellers, the Prepetition Lenders, the General Unsecured Creditors and J. W.
Childs pursuant to this Agreement, including, without limitation,
acknowledgments that the consideration to be paid under this Agreement shall be
in payment of all allowed claims of the General Unsecured Creditors, all claims
of the Prepetition Lenders and all claims and administrative expenses of J.W.
Childs and its Affiliates.  Nothing in this Section 10.15 is intended to impact
any administrative claims of any General Unsecured Creditors or to affect any
rights whatsoever of the General Unsecured Creditors in their individual
capacities except with respect to Sellers’ bankruptcy estates.

 

46

--------------------------------------------------------------------------------


 

ARTICLE XI
ALTERNATIVE STRUCTURE

 

Section 11.1.  Stock Transaction.

 

At Buyer’s option (provided Buyer gives notice pursuant to this Section 11.1 to
Sellers, the Prepetition Lenders and the Committee (i) in the case of a
Non-Auction Plan Sale, at least ten (10) Business Days prior to the hearing for
the Bankruptcy Court to approve the disclosure statement relating to the plan of
reorganization, or (ii) in the event of an Auction Sale, within three (3)
Business Days of Buyer being declared the winning bidder), the transactions
contemplated herein may be structured as the purchase of all of the equity
securities of Sellers from Parent if such change in structure does not have an
adverse affect, either economically or otherwise, upon Parent, Sellers, J. W.
Childs the Prepetition Lenders or the General Unsecured Creditors.  Sellers
agree that the Committee or the Prepetition Lenders shall be provided with the
terms of such stock purchase transaction (including a copy of the Stock Purchase
Agreement and other documents in connection therewith) at least thirty (30) days
prior to Closing and have the right, within five (5) Business Days of being
provided with such terms, to object to the restructuring set forth in this
Section 11.1 on the sole basis that such restructuring will have an adverse
economic effect on them or materially reduces the probability that the plan of
reorganization will be approved within the deadlines as set forth in this
Agreement, and any timely-raised disputes between Buyer and/or Sellers, on the
one hand, and the Committee and/or the Prepetition Lenders, on the other hand,
relating to this matter shall be referred to the Bankruptcy Court for a final
determination.  The parties to this Agreement will negotiate in good faith the
terms of a Stock Purchase Agreement consistent with the terms of this Agreement;
provided, however that if Buyer and Sellers are unable to jointly agree upon the
terms of a Stock Purchase Agreement, at its discretion Buyer may either revert
to structuring the transaction as a purchase of the assets of Sellers as set
forth herein or refer the matter to the Bankruptcy Court for a determination
consistent with the terms of this Agreement.

 

ARTICLE XII
DEFINITIONS

 

“AAA” shall have the meaning set forth in Section 10.11(b).

 

“Accounts Receivable” shall mean all accounts receivable of Sellers relating to
the Assets and the Business, other than any account receivable that is an
Excluded Asset.

 

“Acquisition Proposal” means a proposal to enter into a transaction involving a
sale of all or substantially all of the Business or the Assets or the Sellers.

 

“Additional Rejection Costs” shall have the meaning set forth in Section 5.6.

 

“Administrative and Exit Costs” shall have the meaning set forth in
Section 2.1(a)(iii).

 

“Adverse” or “Adversely” when used alone or in conjunction with other terms in
this Agreement (including without limitation “affect,” “change” and “effect”)
such words shall mean, with respect to Sellers, the Assets or the Business, as
the context requires, any event or occurrence which will (i) adversely affect
the validity or enforceability of this Agreement or any collateral document
executed or required to be executed pursuant hereto or thereto, or (ii)
adversely affect the business, operations, properties, financial condition, or
results of operation of the Assets or the Business, as the case may be, taken in
each case as a whole, or (iii) impair the ability of Sellers to fulfill their
obligations under the terms of this Agreement or any

 

47

--------------------------------------------------------------------------------


 

collateral document executed or required to be executed pursuant hereto or
thereto, or (iv) adversely affect the aggregate rights and remedies of Buyer
under this Agreement or any collateral document executed or required to be
executed pursuant hereto or thereto, in all cases, unless otherwise specifically
set forth, in a material respect or manner or to a material degree.

 

“Affiliate” means, with respect to any Person, or any other Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such person and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agent” shall mean The Royal Bank of Scotland, PLC, as agent for the Prepetition
Lenders.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Amendment Deadline” shall have the meaning set forth in Section 5.6.

 

“Ancillary Agreements” shall have the meaning set forth in Section 4.2.

 

“Answering Party” shall have the meaning set forth in Section 10.11(d).

 

“Approval Order” means a Confirmation Order or a Sale Order, as applicable,
consistent with the terms of this Agreement.

 

“Assets” shall have the meaning set forth in Section 1.2.

 

“Assigned Contracts” shall have the meaning set forth in Section 1.2(d).

 

“Assumed Contracts” shall have the meaning set forth in Section 5.6.

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.3(b).

 

“Assumption Agreement” shall have the meaning set forth in Section 3.2(b).

 

“Auction Cash Consideration” shall have the meaning set forth in Section 2.1(c).

 

“Auction Real Mex Equity Securities” shall have the meaning set forth in
Section 2.1(d).

 

“Auction Sale” shall have the meaning set forth in the recitals.

 

“Auction Stock Consideration” shall have the meaning set forth in
Section 2.1(c).

 

 “Bankruptcy Code” shall have the meaning set forth in the recitals.

 

“Bankruptcy Court” shall have the meaning set forth in the recitals.

 

“Bill of Sale” shall have the meaning set forth in Section 3.2(a).

 

48

--------------------------------------------------------------------------------


 

“Business” shall mean the business of operating and developing the Restaurants,
the Systems and the Concepts.

 

“Business Day” means any day other than Saturday, Sunday, or a day on which
banking institutions in New York, New York are authorized or obligated by Law or
executive order to close.

 

“Buyer” shall have the meaning set forth in the Preamble.

 

“Buyer Fees and Expenses” means the fees and expenses of Buyer and Real Mex
incurred in connection with its various efforts to acquire the Business up to a
maximum of $1.5 million, including the fees and expenses of their attorneys,
accountants, financial consultants, investment bankers, and lenders.

 

“Buyer’s 401(k) Plan” shall have the meaning set forth in Section 7.3(g).

 

“Cash Consideration” shall mean the Non-Auction Cash Consideration or the
Auction Cash Consideration, as applicable.

 

“Chapter 11 Cases” shall have the meaning set forth in the recitals.

 

“Closing” shall have the meaning set forth in Section 3.1.

 

“Closing Date” shall have the meaning set forth in Section 3.1.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Official Committee of Unsecured Creditors appointed in the
Chapter 11 Cases.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Letters of Credit” shall mean all letters of credit relating to the
Assets and the Business.

 

“Company’s Severance Policy” shall have the meaning set forth in
Section 7.3(b)(i).

 

“Concept” or “Concepts” shall have the meaning set forth in Section 4.16(a).

 

“Confidential Information” shall have the meaning set forth in Section 7.2.

 

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated as of October 7, 2004, by and between BRS and the Company.

 

“Confirmation Order” shall mean an order of the Bankruptcy Court confirming
Sellers’ plan of reorganization authorizing the sale of the Assets (including
the assumption and assignment of the Assumed Contracts) to Buyer consistent with
this Agreement in a form satisfactory to Buyer.

 

49

--------------------------------------------------------------------------------


 

“Corporate Employees” shall mean all employees of any Sellers or Parent who are
not located at the Restaurants.

 

“Corporate Office” shall mean such parcel of real estate leased by the Company
in Emeryville, California, in which Company’s corporate offices are located.

 

“Cure Costs” shall have the meaning set forth in Section 2.5.

 

“Deposit” shall have the meaning set forth in Section 2.5.

 

“Development Agreements” shall have the meaning set forth in Section 4.16(c).

 

“DIP Facility” shall mean the Loan and Security Agreement, dated as of
December 17, 2003, by and among Sellers, Wells Fargo Foothill, Inc. and Abelco
Finance, LLC.

 

“Drop-Dead Date” shall mean January 21, 2005.

 

“Employee Benefit Arrangements” shall have the meaning set forth in
Section 4.12(c).

 

“Employees” shall have the meaning set forth in Section 7.3(a).

 

“Environmental Laws” shall mean any federal, state or local Law, statute,
ordinance or regulation imposing standards of conduct or otherwise relating to
pollution or protection of the environment.

 

“Equipment” shall mean the motor vehicles, furniture, machinery, equipment,
tables, chairs, cash registers, computer equipment and licenses of related
software (subject to Sellers’ ability to assign or transfer such licenses),
ovens, refrigerators, display cases, shelves, utensils, tools, pans, lights,
uniforms, signs, menus, glasses, plates, dishes, silverware, pitchers, books,
cabinets, racks, towels, ornaments, bars, bar equipment and office and other
supply items used or usable in the Business wherever located.

 

“Equipment Leases” shall mean all leases of personal property used in the
operation of the Restaurants and the Business having annual payment obligations
of more than $25,000, as listed on Schedule 4.4(c) hereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agent” shall have the meaning set forth in Section 2.6.

 

“Excess Administrative and Exit Costs” shall have the meaning set forth in
Section 2.1(f).

 

“Excluded Assets” shall have the meaning set forth in Section 1.3.

 

“Excluded Cash” means the aggregate amount of cash in (i) the ACH Collateral
Account in an amount not to exceed $200,000, (ii) the Asset Sales Account in an
amount not to exceed $180,000, and (iii) the Professional Fees Account.

 

50

--------------------------------------------------------------------------------


 

“Excluded Liabilities” shall have the meaning set forth in Section 2.2(b).

 

“Extra Exit Costs” shall have the meaning set forth in Section 2.1(f)(iv).

 

“Filing Date” shall have the meaning set forth in Section 5.10.

 

“Final Order” shall mean an Order, the operation or effect of which is not
stayed, and as to which Order (or any revision, modification or amendment
thereof), the time to appeal or seek review or rehearing has expired, and as to
which no appeal or petition for review or motion for reargument has been taken
or been made and is pending for argument.

 

“First Deposit” shall have the meaning set forth in Section 2.6(a).

 

“Franchisees” shall have the meaning set forth in Section 4.16(b).

 

“Franchise Agreements” shall have the meaning set forth in Section 4.16(b).

 

“Franchise Restaurant” shall have the meaning set forth in Section 4.16(b).

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied.

 

“GECC Mortgage” shall mean the mortgage relating to the building for the
Restaurant located in Reno, Nevada, in an amount outstanding on the date hereof
equal to $890,000 .

 

“General Unsecured Creditors” shall mean the pre-petition, general unsecured
creditors other than J.W. Childs and its Affiliates in the Chapter 11 Cases
(excluding the Chapter 11 case of the Parent).

 

“General Unsecured Creditors’ Fund” shall have the meaning set forth in
Section 5.7.

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign.

 

“Hazardous Materials” shall mean any substance defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” or any
similar term under any Environmental Law and shall include, without limitation,
petroleum and petroleum products, asbestos and polychlorinated biphenyls.

 

“Hired Employee” shall have the meaning set forth in Section 7.3(g).

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

“Indemnity Agreement” means the Indemnity Agreement among Buyer and J.W. Childs
dated as of the Closing Date.

 

“Intellectual Property” shall mean all patents, trademarks, trade names, service
marks, trade dress, copyrights, applications for registration of any of the
foregoing, and brand names,

 

51

--------------------------------------------------------------------------------


 

inventions, processes, know how, trade secrets, all databases, data collections,
source code, all domain names, any moral and economic rights of authors and
inventors, however denominated, throughout the world, and any similar or
equivalent rights to any of the foregoing anywhere in the world which relate to
the Restaurants, the Business or the Concepts.

 

“Inventory” shall mean all inventories of smallwares, cleaning supplies, paper
goods and food and beverage at the Restaurants, in the Warehouse or at the
Corporate Office related to the Business as of the Closing Date.

 

“Joinder Agreement” means the Joinder Agreement among J.W. Childs, Real Mex, and
the other parties thereto to be dated as of the Closing Date in the form
attached hereto as Exhibit A.

 

“KERP” shall mean that certain Chevys, Inc. et al. Amended and Restated Key
Employee Retention Program approved by the Bankruptcy Court.

 

“Key Employee” shall mean the Tier I and Tier II employees as defined in the
KERP.

 

“knowledge” or any variation thereof with respect to Sellers shall mean the
actual knowledge of Ron Maccarone, Terrie Robinson, Claude Perasso, Brian
Bennett and Stacy Mald.

 

“Laws” means any applicable statutes, laws, ordinances, rules, regulations,
orders, judgments or decrees enacted, adopted, issued or promulgated by any
legislative body or Governmental Entity.

 

“Leased Real Property” shall mean each parcel of real estate leased by any
Seller, or in which any Seller has a leasehold or other interest, including (i)
those on which a Restaurant is located or which is being held for development of
a Restaurant and (ii) the Warehouse, all as listed on Schedule 4.4(b) hereto.

 

“Licenses” shall have the meaning set forth in Section 4.13(a).

 

“Lien” shall mean any mortgage, lien, security interest, pledge or encumbrance.

 

“Liquor Licenses” shall have the meaning set forth in Section 4.13(b).

 

“Material Adverse Change” or “Material Adverse Effect” means with respect to
Sellers, the Assets or the Business, as the context requires, any event or
occurrence which will or would reasonably be expected to materially and
adversely affect the business, operations, properties, financial condition, or
results of operation of the Assets or the Business, as the case may be, taken in
each case as a whole.

 

“Material Contracts” shall have the meaning set forth in Section 4.4(d).

 

“Minor Contracts” shall mean such contracts, agreements or commitments
terminable on thirty (30) days’ notice or having annual payment obligations of
less than $25,000 per contract.

 

“Net Administrative and Exit Costs” shall have the meaning set forth in
Section 2.1(f).

 

52

--------------------------------------------------------------------------------


 

“NLRB” shall have the meaning set forth in Section 4.12(a).

 

“Non-Assumed Contracts” means (i) Sellers’ contracts or leases that are listed
on Schedule 5.6 (as amended from time to time in accordance with Section 5.6
hereof) to be rejected pursuant to the Bankruptcy Code; (ii) any real estate
lease of Sellers for a Restaurant that is not operating (iii) any of Sellers’
employment or service agreements with their individual current or former
employees, including the Employment Agreement dated March 13, 2002, as amended,
with Ronald P. Maccarone, and (iv) any management or services agreement between
any Seller and J.W. Childs or its Affiliates.

 

“Non-Auction Plan Sale” shall have the meaning set forth in the recitals.

 

“Non-Auction Real Mex Equity Securities” shall have the meaning set forth in
Section 2.1(b).

 

“Order” shall mean any writ, judgment, decree, injunction or similar order,
writ, ruling, directive or other requirement of any Governmental Entity (in each
case whether preliminary or final).

 

“Owned Real Property” shall mean each parcel of real property owned by a Seller
on which a Restaurant is located or which is otherwise used in connection with
the Business as set forth on Schedule 4.4(a) hereto.

 

“Parent” shall have the meaning set forth in the recitals hereto.

 

“Permitted Encumbrances” shall mean with respect to each parcel of Owned Real
Property: (a) real estate taxes, assessments and other governmental levies,
fees, or charges imposed with respect to such Owned Real Property that are (i)
not due and payable as of the Closing Date or (ii) being contested by
appropriate proceedings; (b) mechanics liens and similar liens for labor,
materials, or supplies provided with respect to such Owned Real Property
incurred in the ordinary course of business for amounts that are (i) not
delinquent or (ii) being contested by appropriate proceedings; (c) zoning,
building codes, and other land use Laws regulating the use or occupancy of such
Owned Real Property or the activities conducted thereon that are imposed by any
governmental authority having jurisdiction over such Owned Real Property; (d)
such matters as disclosed by any survey of the subject Real Property made
available to Buyer in accordance with Section 5.9; and (e) easements, covenants,
conditions, restrictions, and other similar matters affecting title to such
Owned Real Property and other title defects, none of which materially impairs
the use or occupancy of such Owned Real Property in the operation of the
Business.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
trust, limited liability company, business association or other entity or a
Governmental Entity.

 

“PPM” shall mean a certain confidential memorandum relating to the Business
dated September 2004, together with all revisions thereof or supplements
thereto.

 

“Prepetition Lenders” shall mean those certain banks (or their successors or
assigns) which are lenders under the Senior Credit Facility, including UBS, AG,
Finova Capital

 

53

--------------------------------------------------------------------------------


 

Corporation, Fleet National Bank, Sunrise Partners Limited Partnership (as
successor to Union Bank of California, N.A.), and The Royal Bank of Scotland
PLC.

 

“Purchase Price” shall have the meaning set forth in Section 2.1.

 

“Real Mex Equity Securities” shall mean the Non-Auction Real Mex Equity
Securities or the Auction Real Mex Equity Securities, as applicable.

 

“Real Property” shall mean collectively, the Owned Real Property and the Leased
Real Property.

 

“Real Property Leases” shall mean all agreements or documents under which any
Seller claims or holds a leasehold or other interest or right to the use of the
Leased Real Property as set forth on Schedule 4.4(b) hereto.

 

“Replacement Letters of Credit” shall have the meaning set forth in Section 2.8.

 

“Replacement Liquor License” shall have the meaning set forth in Section 3.4.

 

“Restaurant Employees” shall mean all employees of any Seller or Parent who are
located at the Restaurants.

 

“Restaurants” shall have the meaning set forth in the recitals.

 

“Restricted Accounts” shall have the meaning set forth in Section 5.1.

 

“Rules” shall have the meaning set forth in Section 10.11(b).

 

“Sale Motion” shall mean a motion to approve a sale of the Assets to Buyer
pursuant to Section 363 of the Bankruptcy Code as requested by Buyer in
connection with an Auction Sale.

 

“Sale Order” shall mean an order of the Bankruptcy Court authorizing the sale of
the Assets (including the assumption and assignment of the Assumed Contracts) to
Buyer and the consummation of the transactions contemplated herein in a form
satisfactory to Buyer.

 

“Second Deposit” shall have the meaning set forth in Section 2.6(a).

 

“Segregated Account” shall have the meaning set forth in Section 2.6.

 

“Seller Balance Sheet” shall have the meaning set forth in Section 4.5(a).

 

“Sellers” shall have the meaning set forth in the Preamble.

 

“Sellers’ 401(k) Plan” shall have the meaning set forth in Section 7.3(g)

 

“Senior Credit Facility” means that certain Senior Credit Facility, dated as of
September 16, 1998, by and among the Company, the Parent, the Prepetition
Lenders (or their predecessors in interest), and certain other parties thereto.

 

54

--------------------------------------------------------------------------------


 

“Severance Obligations” shall have the meaning set forth in Section 7.3.

 

“Stock Consideration” shall mean the Non-Auction Stock Consideration or the
Auction Stock Consideration, as applicable.

 

“Subleases” means the subleases set forth on Schedule 4.4(b).

 

“Submission” shall have the meaning set forth in Section 10.11(d).

 

“Submitting Party” shall have the meaning set forth in Section 10.11(d).

 

“System” or “Systems” shall have the meaning set forth in Section 4.16(a).

 

“Tax” and “Taxes” means (i) all taxes, charges, fees, levies, penalties or other
assessments of any kind whatsoever imposed by any federal, state, local or
foreign taxing authority, including, but not limited to, income, excise,
property, sales, transfer, franchise, payroll, withholding, social security or
other taxes, whether computed on a separate or consolidated, unitary or combined
basis or in any other manner, including any interest, penalties or additions
attributable thereto or (ii) liability for the payment of any amounts of the
type described in clause (i) above as a result of being party to any agreement
or any express or implied obligation to indemnify or otherwise succeed to the
liability of any other Person.

 

“Treasury Regulations” shall mean the federal income tax regulations promulgated
under the Code, as amended, including any temporary and proposed regulations.

 

“Warehouse” shall mean that certain parcel of real estate leased by a Seller
located in Oakland, California and used by Sellers are a warehouse for personal
property.

 

*  *  *

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month, and year first above written.

 

  BUYER:

 

  SELLERS:

  CKR ACQUISITION CORP.

 

  CHEVYS, INC.

 

 

 

  By:

/s/ Frederick F. Wolfe

 

  By:

/s/ Ronald P. Maccarone

  Name:

Frederick F. Wolfe

 

  Name:

Ronald P. Maccarone

  Title:

President and CEO

 

  Title:

President and CEO

 

 

 

 

 

  OTHERS:

 

 

  CHEVYS HOLDINGS, INC.

 

  CHEVYS OF GREENBELT, INC.

 

 

 

  By:

/s/ Ronald P. Maccarone

 

  By:

/s/ Ronald P. Maccarone

  Name:

Ronald P. Maccarone

 

  Name:

Ronald P. Maccarone

  Title:

President and CEO

 

  Title:

President and CEO

 

 

 

 

 

  REAL MEX RESTAURANTS, INC.

 

  CHEVYS OF NEW YORK, INC.

 

 

 

  By:

/s/ Frederick F. Wolfe

 

  By:

/s/ Ronald P. Maccarone

  Name:

Frederick F. Wolfe

 

  Name:

Ronald P. Maccarone

  Title:

President and CEO

 

  Title:

President and CEO

 

 

 

 

 

 

 

 

  J. W. CHILDS EQUITY PARTNERS L. P.

 

  CHEVYS OF PARSIPPANY, INC.

 

 

 

  By:

/s/ Glenn A. Hopkins

 

  By:

/s/ Ronald P. Maccarone

  Name:

Glenn A. Hopkins

 

  Name:

Ronald P. Maccarone

  Title:

Vice President

 

  Title:

President and CEO

 

 

 

 

 

 

 

  KATMANDU CREATIONS, INC.

 

 

 

 

 

  By:

/s/ Ronald P. Maccarone

 

 

  Name:

Ronald P. Maccarone

 

 

  Title:

President and CEO

 

 

 

 

 

 

  RIO BRAVO ACQUISITIONS, INC.

 

 

 

 

 

  By:

/s/ Ronald P. Maccarone

 

 

  Name:

Ronald P. Maccarone

 

 

  Title:

President and CEO

 

 

 

 

 

 

  RBA KANSAS, INC.

 

 

 

 

 

  By:

/s/ Ronald P. Maccarone

 

 

  Name:

Ronald P. Maccarone

 

 

  Title:

President and CEO

 

--------------------------------------------------------------------------------


 

  Acknowledged and agreed with respect to
the provisions relating to the Committee
and/or the General Unsecured Creditors

 

 

 

 

 

  OFFICIAL COMMITTEE OF
UNSECURED CREDITORS

 

 

 

 

 

  By:

/s/ Clint Beaty

 

 

 

  Name:

Clint Beaty

 

 

 

  Title:

Chairman of Unsecured Committee

 

 

 

 

 

 

 

 

  Acknowledged and agreed with respect to
the provisions relating to the Prepetition
Lenders

 

 

 

 

 

  THE ROYAL BANK OF SCOTLAND,
PLC, as agent for the Prepetition Lenders

 

 

 

 

 

  By:

/s/ Andrew S. Weinberg

 

 

 

  Name:

Andrew S. Weinberg

 

 

 

  Title:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

Schedules that Correspond to Sections

 

Schedule 1

Restaurants

 

 

Schedule 1.2

Other Acquired Assets/Assumed Liabilities

 

 

Schedule 2.4

Allocation of Final Purchase Price

 

 

Schedule 4.3

No Breach or Conflict

 

 

Schedule 4.4(a)

Owned Real Property

 

 

Schedule 4.4(b)

Leased Real Property; Real Property Leases and Subleases

 

 

Schedule 4.4(c)

Equipment Leases

 

 

Schedule 4.4(d)

Other Material Contracts

 

 

Schedule 4.5(b)

Unaudited Pro Forma Statements of Income

 

 

Schedule 4.7(b)

Exceptions to Good Title: Tangible Assets

 

 

Schedule 4.8(a)

Exception to Good Title: Owned Real Property

 

 

Schedule 4.8(b)

Real Property Leases - Current In All Material Respects

 

 

Schedule 4.8(c)

Real Property Leases - No Proceedings Pending

 

 

Schedule 4.8(d)

Exceptions to Real Property Leases

 

 

Schedule 4.8(e)

Exceptions to Material Change of Zoning to Real Property Leases

 

 

Schedule 4.9

Litigation

 

 

Schedule 4.10

Taxes

 

 

Schedule 4.11

Material Contract Breaches

 

 

Schedule 4.12(b)

Compliance with Laws

 

 

Schedule 4.12(c)

Employee Benefit Plans

 

 

Schedule 4.13(a)

Licenses and Permits

 

 

Schedule 4.13(b)

Liquor Licenses/Violations

 

 

Schedule 4.14(a)

Environmental Matters - Releases / Storage Tanks

 

 

Schedule 4.14(b)

Environmental Matters - Non-Compliance with Law

 

 

Schedule 4.14(c)

Environmental Matters - Environmental Reports

 

 

Schedule 4.15(a)

Intellectual Property

 

 

Schedule 4.15(b)

Exceptions to Right to Use Intellectual Property

 

 

Schedule 4.15(c)

Exceptions to Non-Infringement of Intellectual Property by or Against Chevys

 

i

--------------------------------------------------------------------------------


 

Schedule 4.15(d)

Exceptions to Ownership of Intellectual Property

 

 

Schedule 4.15(e)

Defaults of Agreements to Use Intellectual Property

 

 

Schedule 4.16(a)

Exceptions to Franchise System

 

 

Schedule 4.16(b)

Franchisees/Franchise Systems

 

 

Schedule 4.16(c)

Development Agreements and Amendments

 

 

Schedule 4.16(d)

Compliance with Franchise Laws

 

 

Schedule 4.16(e)

Disputes with Franchisees

 

 

Schedule 4.16(f)

Exceptions to Franchise Agreements and Development Agreements

 

 

Schedule 4.17

Insurance Policies

 

 

Schedule 4.18

Broker or Finder

 

 

Schedule 5.1

Conduct of Business

 

 

Schedule 5.6

Assumed Contracts/Rejected Contracts

 

 

Schedule 6.3

Buyer Consents

 

 

Schedule 6.4

Real Mex Capitalization

 

 

Schedule 7.3(a)

Employees Not Offered Employment

 

 

Schedule 7.3(b)(i)

Company’s Severance Policy

 

 

Exhibit A

Joinder Agreement

 

ii

--------------------------------------------------------------------------------

 